Exhibit 10.1
EXECUTION COPY
THIRD AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF PENSKE TRUCK LEASING CO., L.P

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
 
       
ARTICLE 1 THE LIMITED PARTNERSHIP
    2  
 
       
1.1 Formation
    2  
1.2 Certificate of Limited Partnership
    2  
1.3 Name
    3  
1.4 Character of Business
    3  
1.5 Certain Business Policies
    3  
1.6 Principal Offices
    3  
1.7 Fiscal Year
    3  
1.8 Accounting Matters
    3  
 
       
ARTICLE 2 DEFINITIONS
    4  
 
       
2.1 1934 Act
    4  
2.2 Act
    4  
2.3 Adjusted Capital Account Deficit
    4  
2.4 Advisory Committee
    4  
2.5 Affiliate
    4  
2.6 Agreement
    4  
2.7 Agreement Date
    4  
2.8 Applicable Percentage
    5  
2.9 Approved Penske Senior Officer
    5  
2.10 Auditor
    5  
2.11 Available Cash
    5  
2.12 Bankruptcy
    5  
2.13 Bona Fide Lender
    5  
2.14 Business Day
    5  
2.15 Capital Account
    5  
2.16 Capital Contribution
    6  
2.17 Certificate
    6  
2.18 Change of Control of the Partnership
    6  
2.19 Change of Control Person Event
    6  
2.20 Code
    6  
2.21 Control Person
    6  
2.22 December 2007 Purchase and Sale Agreement
    7  
2.23 Depreciation
    7  
2.24 Effective Time
    7  
2.25 Event of Withdrawal
    7  
2.26 Foreclosure
    7  
2.27 GECC
    7  
2.28 GE Committee Member
    7  
2.29 GE Partners
    7  
2.30 GE Tennessee
    7  
2.31 Gelco Assumed Liabilities
    7  

 

- i -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
2.32 Gelco Leased Assets
    7  
2.33 Gelco Purchased Assets
    8  
2.34 General Partner
    8  
2.35 Generally Accepted Accounting Principles
    8  
2.36 GP Committee Member
    8  
2.37 Gross Asset Value
    8  
2.38 Holdco
    8  
2.39 HP Contributed Assets
    8  
2.40 HP Contributed Liabilities
    8  
2.41 HP Leased Assets
    9  
2.42 Interested Party
    9  
2.43 June 2006 Purchase and Sale Agreement
    9  
2.44 June 2008 Purchase and Sale Agreement
    9  
2.45 Limited Partner
    9  
2.46 Logistics LLC
    9  
2.47 Majority Limited Partners
    9  
2.48 March 2009 Purchase and Sale Agreement
    9  
2.49 NTFC
    9  
2.50 Net Losses
    9  
2.51 Non-Issuing Partner
    9  
2.52 Nonrecourse Deductions
    9  
2.53 Nonrecourse Liability
    10  
2.54 Offer
    10  
2.55 Offered Interest
    10  
2.56 Offeree Partner
    10  
2.57 Offering Partner
    10  
2.58 Opening Balance Sheet
    10  
2.59 Original Partnership Agreement
    10  
2.60 PAG
    10  
2.61 PAG Non-Voting Observer
    10  
2.62 PAG Pledged Interest
    10  
2.63 PTLC-LLC
    10  
2.64 PTLC2-LLC
    10  
2.65 PTLC3-LLC
    10  
2.66 Partner
    10  
2.67 Partner Nonrecourse Debt
    10  
2.68 Partner Nonrecourse Debt Minimum Gain
    10  
2.69 Partner Nonrecourse Deductions
    11  
2.70 Partnership
    11  
2.71 Partnership Certificate
    11  
2.72 Partnership Group
    11  
2.73 Partnership Interest
    11  
2.74 Partnership Minimum Gain
    11  

 

- ii -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
2.75 Partnership Year
    11  
2.76 Penske
    11  
2.77 Penske Consolidated Group
    11  
2.78 Percentage Interest
    11  
2.79 Person
    11  
2.80 Profits and Losses
    12  
2.81 Purchased Interest
    12  
2.82 RTLC-AC
    12  
2.83 Regulations
    13  
2.84 Returns
    13  
2.85 Regulatory Allocations
    13  
2.86 Schedule
    13  
2.87 Second Amended and Restated Partnership Agreement
    13  
2.88 Securities Act
    13  
2.89 Subsidiary
    13  
2.90 Tax Matters Partner
    13  
2.91 Transfer
    13  
2.92 Venture Agreement
    13  
2.93 General Provisions
    13  
 
       
ARTICLE 3 CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS
    14  
 
       
3.1 Initial Capital Contribution
    14  
3.2 Additional Capital Contributions
    14  
3.3 Opening Balance Sheet
    14  
3.4 Capital Accounts
    14  
3.5 Negative Capital Accounts
    15  
3.6 Compliance with Treasury Regulations
    15  
3.7 Succession to Capital Accounts
    15  
3.8 Certain Adjustments
    15  
3.9 No Withdrawal of Capital Contributions
    15  
3.10 Partnership Certificates
    16  
3.11 Prior Additional Capital Contributions
    16  
 
       
ARTICLE 4 COSTS AND EXPENSES
    16  
 
       
4.1 Organizational and Other Costs
    16  
4.2 Operating Costs
    16  
 
       
ARTICLE 5 DISTRIBUTIONS; PARTNERSHIP ALLOCATIONS; TAX MATTERS
    17  
 
       
5.1 Distributions Prior to Dissolution
    17  
5.2 Partnership Allocations
    17  
5.3 Special Allocations
    18  
5.4 Curative Allocations
    20  

 

- iii -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
5.5 Tax Allocations; Code Section 704(c)
    20  
5.6 Accounting Method
    21  
5.7 Tax Basis
    21  
 
       
ARTICLE 6 MANAGEMENT
    21  
 
       
6.1 Rights and Duties of the Partners
    21  
6.2 Fiduciary Duty of General Partner
    22  
6.3 Powers of General Partner
    22  
6.4 Advisory Committee
    24  
6.5 Restrictions on General Partner’s Authority
    28  
6.6 Other Activities
    31  
6.7 Transactions with Affiliates
    32  
 
       
ARTICLE 7 COMPENSATION
    32  
 
       
ARTICLE 8 ACCOUNTS
    32  
 
       
8.1 Books and Records
    32  
8.2 Reports, Returns and Audits
    33  
 
       
ARTICLE 9 TRANSFERS
    34  
 
       
9.1 Transfer of General Partner’s Interest
    34  
9.2 Transfer of a Limited Partner’s Interest
    35  
9.3 Buy-Sell Provisions
    36  
9.4 Allocation of Distributions Subsequent to Assignment
    40  
9.5 Death, Incompetence, Bankruptcy, Liquidation or Withdrawal of a Limited
Partner
    41  
9.6 Satisfactory Written Assignment Required
    41  
9.7 Transferee’s Rights
    41  
9.8 Transferees Admitted as Partners
    41  
9.9 Change of Control Rights
    42  
 
       
ARTICLE 10 DISSOLUTION
    42  
 
       
10.1 Events of Dissolution
    42  
10.2 Final Accounting
    43  
10.3 Liquidation
    43  
10.4 Cancellation of Certificate
    43  
 
       
ARTICLE 11 AMENDMENTS TO AGREEMENT
    43  
 
       
ARTICLE 12 NOTICES
    44  
 
       
12.1 Method of Notice
    44  
12.2 Computation of Time
    44  

 

- iv -



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

              Page  
 
       
ARTICLE 13 INVESTMENT REPRESENTATIONS
    44  
 
       
13.1 Investment Purpose
    44  
13.2 Investment Restriction
    44  
 
       
ARTICLE 14 GENERAL PROVISIONS
    45  
 
       
14.1 Entire Agreement
    45  
14.2 Amendment; Waiver
    45  
14.3 Governing Law
    45  
14.4 Binding Effect
    45  
14.5 Separability
    45  
14.6 Headings
    45  
14.7 No Third-Party Rights
    45  
14.8 Waiver of Partition
    45  
14.9 Nature of Interests
    45  
14.10 Counterpart Execution
    45  

 

- v -



--------------------------------------------------------------------------------



 



SCHEDULES
SCHEDULE A — Partners and Percentage Interests
SCHEDULE B — Current Members of Advisory Committee

 

- vi -



--------------------------------------------------------------------------------



 



THIRD AMENDED AND RESTATED
AGREEMENT OF LIMITED PARTNERSHIP
OF
PENSKE TRUCK LEASING CO., L.P.
THIS THIRD AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP is entered into
this 26th day of March, 2009, and effective as of the Effective Time, by and
among Penske Truck Leasing Corporation, a Delaware corporation with its offices
at Route 10, Green Hills, Reading, Pennsylvania 19603-0563 (“Penske”, or the
“General Partner”), as general partner, and General Electric Credit Corporation
of Tennessee, a Tennessee corporation with its offices at 44 Old Ridgebury Road,
Danbury, Connecticut 06810 (“GE Tennessee”), PTLC Holdings Co., LLC, a Delaware
limited liability company with its offices at 1105 North Market Street,
Suite 1300, Wilmington, Delaware 19801 (“PTLC-LLC”), PTLC2 Holdings Co., LLC, a
Delaware limited liability company with its offices at 1105 North Market Street,
Suite 1300, Wilmington, Delaware 19801 (“PTLC2-LLC”), PTLC3 Holdings Co., LLC, a
Delaware limited liability company with its offices at 1105 North Market Street,
Suite 1300, Wilmington, Delaware 19801 (“PTLC3-LLC”), Penske Automotive Group,
Inc., a Delaware corporation with its offices at 2555 Telegraph Road, Bloomfield
Hills, Michigan 48302 (“PAG”), Logistics Holding Corp., a Delaware corporation
with its offices at 2711 Centerville Road, Suite 400, Wilmington, Delaware 19808
(“Holdco”), RTLC Acquisition Corp. a Delaware corporation with its offices at
2711 Centerville Road, Suite 400, Wilmington, Delaware 19808 (“RTLC-AC”), and
NTFC Capital Corporation, a Delaware corporation with its offices at 44 Old
Ridgebury Road, Danbury, Connecticut 06810 (“NTFC” and, together with GE
Tennessee, PTLC-LLC, PTLC2-LLC, PTLC3-LLC, PAG, Holdco, and RTLC-AC, hereinafter
collectively referred to as the “Limited Partners”), as limited partners. The
General Partner and the Limited Partners are hereinafter sometimes referred to
collectively as the “Partners” and individually as a “Partner.”
WITNESSETH:
WHEREAS, a limited partnership was heretofore formed in accordance with the
provisions of the Delaware Revised Uniform Limited Partnership Act (6 Del.C.
§17-101, et seq.), as amended from time to time and any successor to such Act
(the “Act”) under the name Penske Truck Leasing Co., L.P. pursuant to an
Agreement of Limited Partnership dated July 18, 1988;
WHEREAS, the Agreement of Limited Partnership was amended and restated in its
entirety by the Amended and Restated Agreement of Limited Partnership dated
August 10, 1988;
WHEREAS, the Partners entered into a series of amendments to the Amended and
Restated Agreement of Limited Partnership, said amendments being Amendments Nos.
1 through 11 to the Amended and Restated Agreement of Limited Partnership, and
subsequently adjusted the Percentage Interests of the Partners as the result of
a special distribution;

 

 



--------------------------------------------------------------------------------



 



WHEREAS, the Amended and Restated Agreement of Limited Partnership, as so
amended, was amended and restated in its entirety by the Second Amended and
Restated Agreement of Limited Partnership dated September 19, 2008; and
WHEREAS, the parties hereto desire to recognize the admission of PTLC3-LLC as a
Limited Partner and amend and restate in its entirety the Second Amended and
Restated Agreement of Limited Partnership of the Partnership as hereinafter set
forth.
NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto, intending to be legally bound, hereby agree that
the Second Amended and Restated Agreement of Limited Partnership, as so amended,
of the Partnership is hereby amended and restated in its entirety by this Third
Amended and Restated Agreement of Limited Partnership and, as so amended and
restated hereby, shall read in its entirety as follows:
ARTICLE 1
THE LIMITED PARTNERSHIP
1.1 Formation.
(a) The parties hereto, in consideration of the mutual covenants herein
contained, have heretofore become partners in a limited partnership (hereinafter
referred to as the “Partnership”) formed under and pursuant to the provisions of
the Act to engage in the business hereinafter described for the period and upon
the terms and conditions hereinafter set forth.
(b) The Limited Partners have been admitted to the Partnership as Limited
Partners, and the General Partner and the Limited Partners have contributed to
the capital of the Partnership their initial Capital Contributions, as set forth
in Article 3 below, and the Partnership repurchased the interest of Frank
Cocuzza (the original limited partner of the Partnership), who upon such
repurchase ceased to have an interest in the Partnership, in exchange for
payment of cash of his $10.00 capital contribution to the Partnership.
1.2 Certificate of Limited Partnership. The General Partner has executed and
caused to be filed (a) a Certificate of Limited Partnership of the Partnership
in the office of the Secretary of State of the State of Delaware on July 18,
1988, (b) a Certificate of Amendment to Certificate of Limited Partnership of
the Partnership in the office of the Secretary of State of the State of Delaware
on July 21, 1988, and a (c) Certificate of Amendment to Certificate of Limited
Partnership of the Partnership in the office of the Secretary of State of the
State of Delaware on March 20, 2002 (such Certificate of Limited Partnership,
together with and as amended by such Certificates of Amendment, is hereinafter
collectively referred to as the “Certificate”). The General Partner hereafter
shall execute such further documents (including any additional amendments to the
Certificate) and take such further action as shall be appropriate to comply with
all requirements of law for the formation and operation of a limited partnership
in the State of Delaware and all other counties and states where the Partnership
may elect to do business.

 

- 2 -



--------------------------------------------------------------------------------



 



1.3 Name. The name of the Partnership is Penske Truck Leasing Co., L.P. Subject
to the provisions of Subsection 6.5(b)(iv), the General Partner may change the
name of the Partnership or cause the business of the Partnership to be conducted
under any other name (other than any name including the term “General Electric”
or derivatives thereof) and, in any such event, the General Partner shall notify
the Limited Partners of such name change within thirty days thereafter.
1.4 Character of Business. The business of the Partnership shall be (i) the
renting, leasing and servicing of tractors, trailers and trucks to third party
users, (ii) to act as both a contract and common motor carrier and (iii) such
other activities and business as may be lawfully conducted by a limited
partnership formed under the laws of the State of Delaware. The Partnership
shall have and exercise all the powers now or hereafter conferred by the laws of
the State of Delaware on limited partnerships formed under the laws of that
State, and to do any and all things as fully as natural persons might or could
do as are not prohibited by law in furtherance of the aforesaid business of the
Partnership. The business of the Partnership shall be conducted in accordance
with, and any action required or permitted to be taken by the General Partner or
any Limited Partner shall be taken in compliance with, all applicable laws,
rules and regulations.
1.5 Certain Business Policies. The Partnership adopted prior to the Effective
Time, in accordance with the terms of this Agreement as then in effect, and
maintains policies with respect to requirements of federal, state and local
environmental statutes and regulations, antitrust laws and regulations, laws and
regulations relating to contracts with federal, state and local governments and
governmental agencies, insider trading and ethical business practices, as well
as credit approval levels. The Partnership shall conduct its business in
accordance with such policies, as the same may be amended from time to time in
accordance with Subsections 6.5(b)(iii) and (vii).
1.6 Principal Offices. The location of the principal offices of the Partnership
shall be at Route 10, Green Hills, Reading, Pennsylvania 19603-0563, or at such
other location as may be selected from time to time by the General Partner. If
the General Partner changes the location of the principal offices of the
Partnership, the Limited Partners shall be notified within thirty days
thereafter. The Partnership may maintain such other offices at such other places
as the General Partner deems advisable.
1.7 Fiscal Year. The fiscal year of the Partnership shall be the calendar year
(the “Partnership Year”).
1.8 Accounting Matters. Unless otherwise specified herein, all accounting
determinations hereunder shall be made, all accounting terms used herein shall
be interpreted, and all financial statements required to be delivered hereunder
shall be prepared, in accordance with Generally Accepted Accounting Principles,
except, in the case of such financial statements, for departures from Generally
Accepted Accounting Principles that may from time to time be approved in writing
by the Partners and the Auditor who is at the time reporting on such financial
statements.

 

- 3 -



--------------------------------------------------------------------------------



 



ARTICLE 2
DEFINITIONS
The following defined terms used in this Agreement shall have the respective
meanings specified below.
2.1 1934 Act. “1934 Act” shall have the meaning ascribed to such term in
Subsection 6.4(i).
2.2 Act. “Act” shall have the meaning ascribed to such term in the first
“Whereas” clause hereof.
2.3 Adjusted Capital Account Deficit. “Adjusted Capital Account Deficit” means,
with respect to any Limited Partner, the deficit balance, if any, in such
Partner’s Capital Account as of the end of the relevant taxable year, after
giving effect to the following adjustments:
(i) Credit to such Capital Account any amounts that such Partner is obligated to
restore (pursuant to the terms of this Agreement or otherwise) or deemed
obligated to restore pursuant to the penultimate sentences of Regulations
Sections 1.704-2(g)(1) and 1.704-2(i)(5); and
(ii) Debit to such Capital Account the items described in Regulations Sections
1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5) and 1.704-1(b)(2)(ii)(d)(6).
The foregoing definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Regulations Section 1.704-1(b)(2)(ii)(d) and shall
be interpreted consistently therewith.
2.4 Advisory Committee. “Advisory Committee” shall have the meaning ascribed to
such term in Subsection 6.4(a).
2.5 Affiliate. “Affiliate” shall mean (i) any Person directly or indirectly
controlling, controlled by, or under common control with, another Person, (ii) a
Person owning or controlling ten percent (10%) or more of the outstanding voting
securities of such other Person, (iii) any officer, director or general partner
of such other Person, (iv) if such other Person is an officer, director or
general partner, any other entity for which such Person acts in any capacity and
(v) with respect to the General Partner and the Partnership, any Person directly
or indirectly controlled by the General Partner.
2.6 Agreement. This “Agreement” shall refer to this Third Amended and Restated
Agreement of Limited Partnership, including the Schedules hereto, as the same
may be amended from time to time.
2.7 Agreement Date. “Agreement Date” shall mean August 10, 1988.

 

- 4 -



--------------------------------------------------------------------------------



 



2.8 Applicable Percentage. “Applicable Percentage” shall mean (i) with respect
to the 2001 Partnership Year, 62%, (ii) with respect to the Partnership Years
2002 through June 30, 2006, 58%, and (iii) for all Partnership Years (or parts
thereof) after June 30, 2006, 50%.
2.9 Approved Penske Senior Officer. “Approved Penske Senior Officer” shall mean
any of the Chairman of the Board of Directors, President or Chief Financial
Officer of Penske Corporation or Penske Transportation Holdings Corp., who
exercise the powers and responsibilities customarily and usually associated with
such title.
2.10 Auditor. “Auditor” shall mean Deloitte LLP (until December 31, 2003) and
KPMG LLP (from and after January 1, 2004), or any successor firm of independent
auditors selected pursuant to Subsection 6.4(g).
2.11 Available Cash. “Available Cash” means at any point in time all cash and
cash equivalents on hand of the Partnership from any source (including, without
limitation, any proceeds from borrowings) less cash reasonably reserved or
reasonably anticipated to be required for debts and expenses, interest and
scheduled principal payments on any indebtedness, capital expenditures, taxes or
the activities of the Partnership.
2.12 Bankruptcy. The “Bankruptcy” of a Partner shall mean (i) the filing by a
Partner of a voluntary petition seeking liquidation, reorganization, arrangement
or readjustment, in any form, of its debts under Title 11 of the United States
Code or any other federal or state insolvency law, or a Partner’s filing an
answer consenting to or acquiescing in any such petition, (ii) the making by a
Partner of any assignment for the benefit of its creditors or (iii) the
expiration of sixty days after the filing of an involuntary petition under Title
11 of the United States Code, an application for the appointment of a receiver
for the assets of a Partner, or an involuntary petition seeking liquidation,
reorganization, arrangement or readjustment of its debts under any other federal
or state insolvency law, provided that the same shall not have been vacated, set
aside or stayed within such sixty-day period.
2.13 Bona Fide Lender. “Bona Fide Lender” shall have the meaning ascribed to
such term in Subsection 9.2(a).
2.14 Business Day. “Business Day” means any day other than a Saturday or Sunday
or other day that commercial banks are required or permitted to be closed in
either New York City or Detroit.
2.15 Capital Account. “Capital Account” means, with respect to any Partner, the
Capital Account maintained for such Partner in accordance with the following
provisions:
(i) To each Partner’s Capital Account there shall be credited such Partner’s
Capital Contributions, such Partner’s distributive share of Profits and any
items in the nature of income or gain that are specially allocated pursuant to
Section 5.3 or Section 5.4, and the amount of any Partnership liabilities
assumed by such Partner or that are secured by any Partnership Property
distributed to such Partner;

 

- 5 -



--------------------------------------------------------------------------------



 



(ii) To each Partner’s Capital Account there shall be debited the amount of cash
and the Gross Asset Value of any Partnership Property distributed to such
Partner pursuant to any provision of this Agreement, such Partner’s distributive
share of Losses and any items in the nature of expenses or losses that are
specially allocated pursuant to Section 5.3 or Section 5.4, and the amount of
any liabilities of such Partner assumed by the Partnership or that are secured
by any property contributed by such Partner to the Partnership.
(iii) In the event all or a portion of an interest in the Partnership is
transferred, in accordance with the terms of this Agreement, the transferee
shall succeed to the Capital Account of the transferor to the extent it relates
to the transferred interest.
(iv) In determining the amount of any liability for purposes of subparagraphs
(i) and (ii) and the definition of “Capital Contribution,” there shall be taken
into account Code Section 752 (c) and any other applicable provisions of the
Code and Regulations.
2.16 Capital Contribution. A “Capital Contribution” of a Partner shall be each
amount or asset which such Partner contributes to the capital of the Partnership
as provided in Article 3.
2.17 Certificate. “Certificate” shall have the meaning ascribed to such term in
Section 1.2.
2.18 Change of Control of the Partnership. “Change of Control of the
Partnership” shall mean (i) the consummation of a merger or consolidation of one
or more members of the Partnership Group which collectively own, directly or
indirectly, all or substantially all of the Partnership Group’s assets with or
into another entity (whether or not it is the surviving entity) that is not the
Partnership or a direct or indirect wholly-owned subsidiary of the Partnership;
or (ii) the sale, transfer or other disposition of all or substantially all of
the Partnership’s assets in one or more of a series of related transactions.
2.19 Change of Control Person Event. “Change of Control Person Event” shall have
the meaning ascribed to such term in Subsection 9.9(a).
2.20 Code. “Code” shall mean the Internal Revenue Code of 1986, as amended and
in effect from time to time, or the corresponding provisions of any successor
statute.
2.21 Control Person. “Control Person” shall mean a Person or group of Persons
who has the power, directly or indirectly, to elect a majority of the directors
of the General Partner or has the power, directly or indirectly, to direct the
affairs of the General Partner; provided, however, that if no Person or group of
Persons has the power described above through stock ownership, the Control
Person shall be the Person holding the title of chief executive officer or other
title of comparable authority and power of the General Partner; provided,
further, that at the Effective Time, Roger S. Penske is the Control Person of
the General Partner for the purposes of this definition.

 

- 6 -



--------------------------------------------------------------------------------



 



2.22 December 2007 Purchase and Sale Agreement. “December 2007 Purchase and Sale
Agreement” means that certain Purchase and Sale Agreement dated December 24,
2007 among the Partnership and the Partners (other than PTLC3-LLC and PAG), as
amended, restated, supplemented and/or otherwise modified from time to time.
2.23 Depreciation. “Depreciation” means, for each fiscal year or other period,
an amount equal to the depreciation, amortization or other cost recovery
deduction allowable with respect to an asset for such year or other period,
except that (i) with respect to any asset whose Gross Asset Value differs from
its adjusted tax basis for federal income tax purposes and which difference is
being eliminated by use of the “remedial allocation method” defined by Treasury
Regulation Section 1.704-3(d), Depreciation for such fiscal year or other period
shall be the amount of the book basis recovered for such fiscal year or other
period under the rules prescribed in Treasury Regulation Section 1.704-3(d)(2)
(notwithstanding anything to the contrary in Subsection 5.5(c)) and (ii) with
respect to any other asset whose Gross Asset Value differs from its adjusted
basis for federal income tax purposes at the beginning of such year or other
period, Depreciation shall be an amount which bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that if the adjusted tax basis
of an asset at the beginning of such fiscal year or other period is zero,
Depreciation shall be determined with reference to such beginning Gross Asset
Value using any reasonable method agreed upon by the Partners.
2.24 Effective Time. “Effective Time” shall have the meaning ascribed to such
term in Subsection 3.11.
2.25 Event of Withdrawal. “Event of Withdrawal” shall have the meaning ascribed
to such term in Subsection 10.1(b).
2.26 Foreclosure. “Foreclosure” shall have the meaning ascribed to such term in
Subsection 9.2(a).
2.27 GECC. “GECC” means General Electric Capital Corporation, a Delaware
corporation.
2.28 GE Committee Member. “GE Committee Member” shall have the meaning ascribed
to such term in Subsection 6.4(a).
2.29 GE Partners. “GE Partners” shall mean GE Tennessee, Holdco, RTLC-AC and
NTFC and their successors, if any, as permitted under Subsection 9.2(a).
2.30 GE Tennessee. “GE Tennessee” shall have the meaning ascribed to such term
in the first Paragraph of this Agreement.
2.31 Gelco Assumed Liabilities. “Gelco Assumed Liabilities” shall have the
meaning ascribed to such term in the Venture Agreement.
2.32 Gelco Leased Assets. “Gelco Leased Assets” shall have the meaning ascribed
to such term in the Venture Agreement.

 

- 7 -



--------------------------------------------------------------------------------



 



2.33 Gelco Purchased Assets. “Gelco Purchased Assets” shall have the meaning
ascribed to such term in the Venture Agreement.
2.34 General Partner. “General Partner” shall have the meaning ascribed to such
term in the first Paragraph of this Agreement and shall include each Person
admitted from time to time as a general partner in the Partnership.
2.35 Generally Accepted Accounting Principles. “Generally Accepted Accounting
Principles” shall refer to generally accepted accounting principles as in effect
from time to time in the United States of America.
2.36 GP Committee Member. “GP Committee Member” shall have the meaning ascribed
to such term in Subsection 6.4(a).
2.37 Gross Asset Value. “Gross Asset Value” shall mean, with respect to any
asset, the asset’s adjusted basis for federal income tax purposes except as
follows:
(1) The initial Gross Asset Value of any asset contributed by a Partner to the
Partnership shall be the gross fair market value of such asset, as agreed to by
the Partners at the time of such contribution;
(2) The Gross Asset Values of all Partnership assets shall be adjusted to equal
their respective gross fair market values, as proposed by the General Partner
and approved by the Majority Limited Partners, as of the following times:
(a) the acquisition of an additional interest in the Partnership (other than
pursuant to Sections 3.1 and 3.2 hereof or pursuant to Paragraphs 3.3, 3.4 or
3.5 of the Venture Agreement) by any new or existing Partner in exchange for
more than a de minimis capital contribution; (b) the distribution by the
Partnership to a Partner of more than a de minimis amount of Partnership
property, unless all Partners receive simultaneous distributions of undivided
interests in the distributed property in proportion to their respective
Percentage Interests; (c) the liquidation of the Partnership within the meaning
of Treasury Regulation Section 1.704-1(b)(2)(ii)(g); and (d) the termination of
the Partnership for federal income tax purposes pursuant to Section 708(b)(1)(B)
of the Code; and
(3) The Gross Asset Value of any Partnership asset distributed to any Partner
shall be the gross fair market value of such asset on the date of distribution.
If the Gross Asset Value of an asset has been determined or adjusted pursuant to
Subsections 2.37(1) or (2) hereof, such Gross Asset Value shall thereafter be
adjusted by the Depreciation taken into account with respect to such asset for
purposes of computing Profits and Losses.
2.38 Holdco. “Holdco” shall have the meaning ascribed to such term in the first
Paragraph of this Agreement.
2.39 HP Contributed Assets. “HP Contributed Assets” shall have the meaning
ascribed to such term in the Venture Agreement.
2.40 HP Contributed Liabilities. “HP Contributed Liabilities” shall have the
meaning ascribed to such term in the Venture Agreement.

 

- 8 -



--------------------------------------------------------------------------------



 



2.41 HP Leased Assets. “HP Leased Assets” shall have the meaning ascribed to
such term in the Venture Agreement.
2.42 Interested Party. “Interested Party” shall have the meaning ascribed to
such term in Subsection 6.6(a).
2.43 June 2006 Purchase and Sale Agreement. “June 2006 Purchase and Sale
Agreement 2006” means that certain Purchase and Sale Agreement dated June 30,
2006 among the Partnership, the Partners (other than PTLC2-LLC, PTLC3-LLC and
PAG) and GECC, as amended, restated, supplemented and/or otherwise modified from
time to time.
2.44 June 2008 Purchase and Sale Agreement. “June 2008 Purchase and Sale
Agreement” means that certain Purchase and Sale Agreement dated June 26, 2008
among the Partnership and the Partners (other than PTLC3-LLC), as amended,
restated, supplemented and/or otherwise modified from time to time.
2.45 Limited Partner. “Limited Partner” shall have the meaning ascribed to such
term in the first Paragraph of this Agreement and shall include each Person
admitted from time to time as a limited partner in the Partnership.
2.46 Logistics LLC. “Logistics LLC” means Penske Logistics LLC, a Delaware
limited liability company.
2.47 Majority Limited Partners. “Majority Limited Partners” shall mean, at any
given time, Limited Partners (other than Penske and its Affiliates, which for
the preclusion of doubt includes as of the Effective Time PAG and will continue
to include PAG as long as it is an Affiliate of Penske) who then hold a majority
of limited partner interests in the Partnership (exclusive of any limited
partner interest in the Partnership then held by Penske and its Affiliates).
2.48 March 2009 Purchase and Sale Agreement. “March 2009 Purchase and Sale
Agreement” means that certain Purchase and Sale Agreement dated the date hereof
among the Partnership and the Partners, as amended, restated, supplemented
and/or otherwise modified from time to time.
2.49 NTFC. “NTFC” shall have the meaning ascribed to such term in the first
Paragraph of this Agreement.
2.50 Net Losses. “Net Losses” shall have the meaning ascribed to such term in
Subsection 9.3(m).
2.51 Non-Issuing Partner. “Non-Issuing Partner” shall have the meaning ascribed
to such term in Subsection 6.4(i).
2.52 Nonrecourse Deductions. “Nonrecourse Deductions” has the meaning set forth
in Regulations Sections 1.704-2(b)(1) and 1.704-2(c).

 

- 9 -



--------------------------------------------------------------------------------



 



2.53 Nonrecourse Liability. “Nonrecourse Liability” has the meaning set forth in
Regulations Section 1.704-2(b)(3).
2.54 Offer. “Offer” shall have the meaning ascribed to such term in Subsection
9.3(b).
2.55 Offered Interest. “Offered Interest” shall have the meaning ascribed to
such term in Subsection 9.3(b).
2.56 Offeree Partner. “Offeree Partner” shall have the meaning ascribed to such
term in Subsection 9.3(b).
2.57 Offering Partner. “Offering Partner” shall have the meaning ascribed to
such term in Subsection 9.3(b).
2.58 Opening Balance Sheet. “Opening Balance Sheet” shall have the meaning
ascribed to such term in Section 3.3.
2.59 Original Partnership Agreement. “Original Partnership Agreement” shall mean
the Amended and Restated Agreement of Limited Partnership dated August 10, 1988,
together with and as amended by Amendments Nos. 1 through 11 thereto.
2.60 PAG. “PAG” shall have the meaning ascribed to such term in the first
Paragraph of this Agreement.
2.61 PAG Non-Voting Observer. “PAG Non-Voting Observer” shall have the meaning
ascribed to such term in Subsection 6.4(a).
2.62 PAG Pledged Interest. “PAG Pledged Interest” shall have the meaning
ascribed to such term in Subsection 9.2(a).
2.63 PTLC-LLC. “PTLC-LLC” shall have the meaning ascribed to such term in the
first Paragraph of this Agreement.
2.64 PTLC2-LLC. “PTLC2-LLC” shall have the meaning ascribed to such term in the
first Paragraph of this Agreement.
2.65 PTLC3-LLC. “PTLC3-LLC” shall have the meaning ascribed to such term in the
first Paragraph of this Agreement.
2.66 Partner. “Partner” shall mean the General Partner or a Limited Partner.
2.67 Partner Nonrecourse Debt. “Partner Nonrecourse Debt” has the meaning set
forth in Regulations Section 1.704-2(b)(4).
2.68 Partner Nonrecourse Debt Minimum Gain. “Partner Nonrecourse Debt Minimum
Gain” means an amount, with respect to each Partner Nonrecourse Debt, equal to
the Partnership Minimum Gain that would result if such Partner Nonrecourse Debt
were treated as a Nonrecourse Liability, determined in accordance with the
provisions of Regulations Section 1.704-2(i)(3) relating to “partner nonrecourse
debt minimum gain.”

 

- 10 -



--------------------------------------------------------------------------------



 



2.69 Partner Nonrecourse Deductions. “Partner Nonrecourse Deductions” has the
meaning set forth in Regulations Sections 1.704-2(i)(1) and 1.704-2(i)(2).
2.70 Partnership. “Partnership” shall have the meaning ascribed to such term in
Subsection 1.1(a).
2.71 Partnership Certificate. “Partnership Certificate” shall have the meaning
ascribe to such term in Section 3.10.
2.72 Partnership Group. “Partnership Group” shall mean, individually or in the
aggregate, the Partnership and its Subsidiaries.
2.73 Partnership Interest. “Partnership Interest” shall refer, with respect to a
given Partner as of a given date, to such Partner’s general partner interest in
the Partnership (if any) and such Partner’s limited partner interest in the
Partnership (if any), in each case as of such date.
2.74 Partnership Minimum Gain. “Partnership Minimum Gain” has the meaning set
forth in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).
2.75 Partnership Year. “Partnership Year” shall have the meaning ascribed to
such term in Section 1.7.
2.76 Penske. “Penske” shall have the meaning ascribed to such term in the first
Paragraph of this Agreement.
2.77 Penske Consolidated Group. “Penske Consolidated Group” shall have the
meaning ascribed to such term in Subsection 9.2(a).
2.78 Percentage Interest. The “Percentage Interest” of a Partner shall be the
percentage set forth next to its respective name on Schedule A hereto, as such
Schedule A shall be amended from time to time to reflect transfers of interests
in the Partnership to the extent permitted by this Agreement.
2.79 Person. “Person” shall include an individual, a partnership, a corporation,
a limited liability company, a trust, an unincorporated organization, a
government or any department or agency thereof, and any other entity.

 

- 11 -



--------------------------------------------------------------------------------



 



2.80 Profits and Losses. “Profits” and “Losses” shall mean, for each fiscal year
or other period, an amount equal to the Partnership’s taxable income or loss for
such year or period, determined in accordance with Section 703(a) of the Code
(for this purpose, all items of income, gain, loss or deduction required to be
stated separately pursuant to Section 703(a)(1) of the Code shall be included in
taxable income or loss), with the following adjustments:
(i) Any income of the Partnership that is exempt from federal income tax and not
otherwise taken into account in computing Profits or Losses pursuant to this
Section 2.80 shall be added to such taxable income or loss;
(ii) Any expenditures of the Partnership described in Section 705(a)(2)(B) of
the Code or treated as Code Section 705(a)(2)(B) expenditures pursuant to
Treasury Regulation Section 1.704-1(b)(2)(iv)(i), and not otherwise taken into
account in computing Profits or Losses pursuant to this Section 2.80 shall be
subtracted from such taxable income or loss;
(iii) In the event the Gross Asset Value of any Partnership asset is adjusted
pursuant to Subsection 2.37(2) or (3) hereof, the amount of such adjustment
shall be taken into account as gain or loss from the disposition of such asset
for purposes of computing Profits or Losses;
(iv) Gain or loss resulting from any disposition of Partnership property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of such property differs from
its Gross Asset Value;
(v) In lieu of the depreciation, amortization and other cost recovery deductions
taken into account in computing such taxable income or loss, there shall be
taken into account Depreciation for such fiscal year or other period;
(vi) To the extent an adjustment to the adjusted tax basis of any Partnership
asset pursuant to Code Sections 734(b) or 743(b) is required pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m)(2) or (m)(4) to be taken into account
in determining Capital Accounts as a result of a distribution other than in
liquidation of a Partner’s interest in the Partnership, the amount of such
adjustment shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases the basis of the asset)
from the disposition of the asset and shall be taken into account for purposes
of computing Profits or Losses; and
(vii) Notwithstanding any other provision of this definition of “Profits” and
“Losses,” any items that are specially allocated pursuant to Sections 5.3 and
5.4 shall not be taken into account in computing Profits or Losses.
The amounts of items of Partnership income, gain, loss, or deduction available
to be specially allocated pursuant to Sections 5.3 and 5.4 shall be determined
by applying rules analogous to those set forth in subparagraphs (i) through
(vi).
2.81 Purchased Interest. “Purchased Interest” shall have the meaning ascribed to
such term in Subsection 9.3(q).
2.82 RTLC-AC. “RTLC-AC” shall have the meaning ascribed to such term in the
first Paragraph of this Agreement.

 

- 12 -



--------------------------------------------------------------------------------



 



2.83 Regulations. “Regulations” means the United States Income Tax Regulations,
including Temporary Regulations, promulgated under the Code, as such regulations
may be amended, modified or supplemented from time to time.
2.84 Returns. “Returns” shall have the meaning ascribed to such term in
Section 8.2(d).
2.85 Regulatory Allocations. “Regulatory Allocations” has the meaning set forth
in Section 5.4.
2.86 Schedule. “Schedule” shall refer to one of several written Schedules to
this Agreement, each of which is hereby incorporated into and made a part of
this Agreement for all purposes.
2.87 Second Amended and Restated Partnership Agreement. “Second Amended and
Restated Partnership Agreement” shall mean the Second Amended and Restated
Agreement of Limited Partnership dated September 19, 2008 by and among the
Partners (other than PTLC3).
2.88 Securities Act. “Securities Act” shall have the meaning ascribed to such
term in Section 13.2.
2.89 Subsidiary. “Subsidiary” shall refer to (a) a corporation (or equivalent
legal entity under foreign law) of which another Person owns directly or
indirectly more than 50% of the stock, the holders of which are ordinarily and
generally, in the absence of contingencies or understandings, entitled to vote
for the election of directors, (b) any limited liability company in which such
Person owns directly or indirectly more than 50% of the membership interests,
and (c) any partnership in which such other Person owns directly or indirectly
more than a 50% interest.
2.90 Tax Matters Partner. “Tax Matters Partner” shall have the meaning ascribed
to such term in Subsection 8.2(e).
2.91 Transfer. “Transfer” shall have the meaning ascribed to such term in
Subsection 9.3(a).
2.92 Venture Agreement. “Venture Agreement” shall mean that certain Venture
Agreement, dated as of August 1, 1988, by and among Penske, GE Tennessee, Gelco
Corporation and the Partnership, as amended as of July 1, 1993, as amended,
restated, supplemented and/or otherwise modified from time to time.
2.93 General Provisions. As used in this Agreement, except as the context
otherwise requires, each term stated in either the singular or the plural shall
include the singular and the plural, and pronouns stated in the masculine,
feminine or neuter gender shall include the masculine, feminine and the neuter.
The words “herein”, “hereof” and “hereunder” and other words of similar import
refer to this Agreement as a whole, including the Schedules hereto, and not to
any particular Article, Section, Subsection, Clause or Subdivision contained in
this Agreement. Capitalized terms used in this Agreement which are not otherwise
defined herein shall have the respective meanings ascribed to such terms in the
Venture Agreement.

 

- 13 -



--------------------------------------------------------------------------------



 



ARTICLE 3
CAPITAL CONTRIBUTIONS; CAPITAL ACCOUNTS
3.1 Initial Capital Contribution.
(a) Penske, as its initial Capital Contribution to the capital of the
Partnership, conveyed, transferred and assigned into the name of the
Partnership, or caused to be so conveyed, transferred and assigned, all right,
title and interest of Penske and its Affiliates in and to the HP Contributed
Assets, as provided by Paragraph 3.1 of the Venture Agreement.
(b) In connection with the Capital Contribution referred to in Subsection
3.1(a), the Partnership assumed the HP Contributed Liabilities to be assumed by
it pursuant to the Venture Agreement and executed and delivered an assumption
agreement to Penske and its Affiliates, as applicable, all as more fully set
forth in the Venture Agreement.
(c) GE Tennessee, as its initial Capital Contribution to the capital of the
Partnership, paid or caused to be paid into the Partnership the sum of
$98,000,000.00, as provided by Paragraph 3.2 of the Venture Agreement.
3.2 Additional Capital Contributions. Except to the extent set forth in
Paragraph 11.2 of the Venture Agreement (relating to indemnification payments)
and Paragraph 11.6 of the Venture Agreement (relating to certain post-closing
date adjustments) or in Section 3.5 of this Agreement, none of which shall
result in a change in a Partner’s Percentage Interest, no additional
contributions shall be required to be made by the Partners.
3.3 Opening Balance Sheet. Promptly after the Agreement Date, the Partnership
prepared a balance sheet (the “Opening Balance Sheet”) of the Partnership, as of
the Agreement Date (after giving effect to (i) the transfer of the HP
Contributed Assets to, and the assumption of the HP Contributed Liabilities by,
the Partnership, (ii) the purchase by the Partnership of the Gelco Purchased
Assets and the assumption by the Partnership of the Gelco Assumed Liabilities
and (iii) the lease by the Partnership of the HP Leased Assets and the Gelco
Leased Assets).
3.4 Capital Accounts. A Capital Account shall be established and maintained for
each Partner on the books of the Partnership. Each Partner’s interest in the
capital of the Partnership shall be represented by its Capital Account.

 

- 14 -



--------------------------------------------------------------------------------



 



3.5 Negative Capital Accounts. In the event the Partnership is “liquidated”
within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g),
(x) distributions shall be made pursuant to Article 10 to the Partners who have
positive Capital Accounts in compliance with Regulations
Section 1.704-1(b)(2)(ii)(b)(2), and (y) if any General Partner’s Capital
Account has a deficit balance (after giving effect to all contributions,
distributions, and allocations for all taxable years, including the taxable year
during which such liquidation occurs), such General Partner shall contribute to
the capital of the Partnership the amount necessary to restore such deficit
balance to zero in compliance with Regulations Section 1.704-1(b)(2)(ii)(b)(3).
If any Limited Partner has a deficit balance in its Capital Account (after
giving effect to all contributions, distributions, and allocations for all
taxable years, including the taxable year during which such liquidation occurs),
such Limited Partner shall contribute to the capital of the Partnership the
amount necessary to restore such deficit balance to zero in compliance with
Regulations Section 1.704-1(b)(2)(ii)(b)(3), provided, however, that such
Limited Partner’s contribution obligation pursuant to this Section 3.5 shall be
limited to an amount equal to the excess, if any, of (i) the aggregate Losses
allocated to such Limited Partner pursuant to Section 5.2(b)(ii) for all taxable
years, including the taxable year during which such liquidation occurs, over
(ii) the aggregate gain allocated to such Limited Partner pursuant to
Section 5.3(g) for all taxable years, including the taxable year during which
such liquidation occurs. Except as provided in this Section 3.5, a Limited
Partner shall have no obligation to make any contribution to the capital of the
Partnership with respect to such deficit, and such deficit shall not be
considered a debt owed to the Partnership or to any other Person for any
purposes whatsoever.
3.6 Compliance with Treasury Regulations. The foregoing provisions and the other
provisions of this Agreement relating to the maintenance of Capital Accounts are
intended to comply with Treasury Regulation Section 1.704-1(b) (or any
corresponding provision of succeeding law) and shall be interpreted and applied
in a manner consistent with such Regulation. In the event the General Partner
shall determine and the Majority Limited Partners approve that it is prudent to
modify the manner in which the Capital Accounts, or any debits or credits
thereto, are computed in order to comply with such Regulation, the Partnership
may make such modifications. The Partnership also shall make any appropriate
modifications in the event unanticipated events might otherwise cause this
Agreement not to comply with Treasury Regulation Section 1.704-1(b) (or any
corresponding provisions of succeeding law).
3.7 Succession to Capital Accounts. In the event any interest in the Partnership
is transferred in accordance with the terms of this Agreement and the Venture
Agreement (including, without limitation, Paragraphs 3.3, 3.4, 3.5 and 12.5
thereof), the transferee shall succeed to the Capital Account of the transferor
to the extent it relates to the transferred interest. For purposes of the
preceding sentence, the portion of the Capital Account to which the transferee
succeeds shall be that percentage of the transferor’s total Capital Account as
the Percentage Interest being transferred bears to the total Percentage Interest
of the transferor.
3.8 Certain Adjustments. In the event the Gross Asset Values of the assets of
the Partnership are adjusted pursuant to the provisions of this Agreement, the
Capital Accounts of all Partners shall be adjusted simultaneously to reflect the
aggregate net adjustment as if the Partnership recognized gain or loss equal to
the amount of such aggregate net adjustment.
3.9 No Withdrawal of Capital Contributions. No Partner shall withdraw any
Capital Contributions without the unanimous written approval of the other
Partners. No Partner shall receive any interest with respect to its Capital
Contributions.

 

- 15 -



--------------------------------------------------------------------------------



 



3.10 Partnership Certificates. The General Partner may prepare and deliver to
each Partner a certificate to evidence such Partner’s interest in the
Partnership (a “Partnership Certificate”), which certificate shall set forth the
Partner’s Percentage Interest as of the date of issuance of the certificate.
Each such certificate shall evidence a Partner’s interest only as of the date of
issuance, shall be non-transferable and non-negotiable and shall be subject to
the terms of this Agreement, which shall govern with respect to such Partner’s
Percentage Interest from time to time and the rights and obligations of such
Partner.
3.11 Prior Additional Capital Contributions. Pursuant to Amendments Nos. 2
though 8 to the Amended and Restated Agreement of Limited Partnership, (a) GE
Tennessee, Penske, RTLC-AC, Logistics LLC, and Holdco each contributed capital
to the Partnership, (b) Penske, GE Tennessee, and Logistics LLC each transferred
all or a portion of its Partnership Interest to PTLC-LLC, NTFC, and Holdco,
respectively, and (c) the Partnership made certain distributions to certain
partners. Upon such contributions and after giving effect to such transfers,
RTLC-AC, PTLC-LLC, NTFC, and Holdco were each admitted as a Limited Partner.
Pursuant to the June 2006 Purchase and Sale Agreement, GE Tennessee transferred
a portion of its Partnership Interest to PTLC-LLC. Pursuant to the December 2007
Purchase and Sale Agreement, GE Tennessee transferred a portion of its
Partnership Interest to PTLC2-LLC. Pursuant to the June 2008 Purchase and Sale
Agreement, GE Tennessee and Holdco each transferred a portion of its Partnership
Interest to PAG. On September 19, 2008, Holdco reduced its Partnership Interest
in return for a special distribution from the Partnership. Pursuant to the
March 2009 Purchase and Sale Agreement, Holdco is transferring a portion of its
Partnership Interest to PTLC3-LLC. Effective as of the close of the
Partnership’s business on March 28, 2009 (the “Effective Time”), the Percentage
Interest of each Partner in the Partnership is as set forth on Schedule A
hereto.
ARTICLE 4
COSTS AND EXPENSES
4.1 Organizational and Other Costs. The Partnership paid or caused to be paid
all costs and expenses incurred in connection with the formation and
organization of the Partnership, except to the extent that such costs were
required to be borne by the parties to the Venture Agreement as set forth
therein. Such costs and expenses borne by the Partnership included, without
limitation, all related accounting, consulting, filing and registration costs.
4.2 Operating Costs. The Partnership shall (i) pay or cause to be paid all costs
and expenses of the Partnership incurred in pursuing and conducting, or
otherwise related to, the business of the Partnership and (ii) reimburse the
General Partner for any documented out-of-pocket costs and expenses incurred by
it in connection therewith (including, without limitation, in the performance of
its duties as tax matters partner), to the extent permitted by Subsection
6.7(b).

 

- 16 -



--------------------------------------------------------------------------------



 



ARTICLE 5
DISTRIBUTIONS; PARTNERSHIP ALLOCATIONS;
TAX MATTERS
5.1 Distributions Prior to Dissolution.
(a) Annual Distributions. By no later than April 15 of each calendar year, the
Partnership shall make a distribution to the Partners of Available Cash, in the
following amounts, order and priority, provided, however, that except as set
forth in Subsection 5.1(b) below, distributions made pursuant to this
Section 5.1(a) shall not exceed, in the aggregate, the Applicable Percentage of
the Partnership’s profits determined in accordance with Generally Accepted
Accounting Principles in respect of the preceding Partnership Year:
(i) First, in the event that the Partnership shall have sold all or
substantially all of the RTLC-AC truck leasing business, to RTLC-AC in an amount
equal to the excess, if any, of (A) the excess, if any, of (1) $57 million, over
(2) the product of (x) .40 times (y) the excess, if any, of (I) the initial
Gross Asset Value of the Code Section 197 intangibles attributable to the
RTLC-AC truck leasing business, over (II) the sales price for such intangibles,
over (B) all prior distributions to RTLC-AC pursuant to this Section 5.1(a)(i);
(ii) Second, in the event that the Partnership shall have sold all or
substantially all of the logistics business of the Partnership, to Holdco in an
amount equal to the excess, if any, of (A) the excess, if any, of (1)
$183 million, over (2) the product of (x) .40 times (y) the excess, if any, of
(I) the initial Gross Asset Value of the Code Section 197 intangibles
attributable to the logistics business, over (II) the sales price for such
intangibles, over (B) all prior distributions to Holdco pursuant to this
Section 5.1(a)(ii); and
(iii) Third, to the Partners pro rata in accordance with each Partner’s
Percentage Interest.
(b) Discretionary Special Distributions. Subject to the provisions of Subsection
6.5(b)(xi), the General Partner may from time to time cause the Partnership to
make other distributions to the Partners, provided that any such distribution is
made pro rata in accordance with each Partner’s Percentage Interest.
5.2 Partnership Allocations.
(a) Profits and Losses. After giving effect to the special allocations set forth
in Sections 5.3 and 5.4, Profits and Losses of the Partnership shall be
allocated to the Partners in proportion to their Percentage Interests, subject
to the limitation in Section 5.2(b) below with respect to the allocation of
Losses.

 

- 17 -



--------------------------------------------------------------------------------



 



(b) Loss Limitation.
(i) Capital Account Limitation. The Losses allocated pursuant to Section 5.2(a)
shall not exceed the maximum amount of Losses that can be so allocated without
causing any Limited Partner to have an Adjusted Capital Account Deficit at the
end of any taxable year. All losses in excess of the limitations set forth in
this Section 5.2(b) shall be allocated to (i) in the case of PTLC-LLC, PTLC2-LLC
and PTLC3-LLC, to the General Partner, (ii) in the case of PAG, to the General
Partner, and (iii) in the case of any GE Partner, first, to the other GE
Partners without such an Adjusted Capital Account Deficit in proportion to and
to the extent of the amount of Losses that can be allocated to each such GE
Partner without causing it to have an Adjusted Capital Account Deficit and,
thereafter, to the General Partner.
(ii) Tax Basis Limitation. If, as a result of the application of Code
Section 704(d), the federal income tax loss associated with an allocation of
Losses allocated to a Partner pursuant to Section 5.2(a) cannot be claimed by
such Partner for the taxable year during which such Losses arose, then such
Losses may be reallocated as set forth in this Section 5.2(b)(ii). If any of
Penske, PTLC-LLC, PTLC2-LLC or PTLC3-LLC is limited to any extent by Section
704(d) with respect to its ability to claim tax losses associated with an
allocation of Losses pursuant to Section 5.2(a), then the Partner or Partners
among such group that are not so limited may elect, by written notice to the
General Partner, to have such Losses allocated to it. If any GE Partner is
limited to any extent by Section 704(d) with respect to its ability to claim tax
losses associated with an allocation of Losses pursuant to Section 5.2(a), then
the other GE Partners among such group that are not so limited may elect, by
written notice to the General Partner, to have such Losses allocated to them in
proportion to and to the extent of the amount of such Losses that can be
allocated to each such GE Partner without causing its ability to claim the tax
losses associated with such Losses to be limited under Code Section 704(d).
5.3 Special Allocations. The following special allocations shall be made in the
following order:
(a) Minimum Gain Chargeback. Except as otherwise provided in Regulations Section
1.704-2(f), notwithstanding any other provision of this Article 5, if there is a
net decrease in Partnership Minimum Gain during any Partnership taxable year,
each Partner shall be specially allocated items of Partnership income and gain
for such taxable year (and, if necessary, subsequent taxable years) in an amount
equal to such Partner’s share of the net decrease in Partnership Minimum Gain,
determined in accordance with Regulations Section 1.704-2(g). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Partner pursuant thereto. The items to
be so allocated shall be determined in accordance with Regulations
Sections 1.704-2(f)(6) and 1.704-2(j)(2). This Section 5.3(a) is intended to
comply with the minimum gain chargeback requirement in Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.

 

- 18 -



--------------------------------------------------------------------------------



 



(b) Partner Minimum Gain Chargeback. Except as otherwise provided in Regulations
Section 1.704-2(i)(4), notwithstanding any other provision of this Article 5, if
there is a net decrease in Partner Nonrecourse Debt Minimum Gain attributable to
a Partner Nonrecourse Debt during any Partnership taxable year, each Partner who
has a share of the Partner Nonrecourse Debt Minimum Gain attributable to such
Partner Nonrecourse Debt, determined in accordance with Regulations
Section 1.704-2(i)(5), shall be specially allocated items of Partnership income
and gain for such taxable year (and, if necessary, subsequent taxable years) in
an amount equal to such Partner’s share of the net decrease in Partner
Nonrecourse Debt Minimum Gain attributable to such Partner Nonrecourse Debt,
determined in accordance with Regulations Section 1.704-2(i)(4). Allocations
pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Partner pursuant thereto. The items to
be so allocated shall be determined in accordance with Regulations
Sections 1.704-2(i)(4) and 1.704-2(j)(2). This Section 5.3(b) is intended to
comply with the minimum gain chargeback requirement in Regulations Section
1.704-2(i)(4) and shall be interpreted consistently therewith.
(c) Nonrecourse Deductions. Nonrecourse Deductions for any taxable year shall be
specially allocated among the Partners in proportion to their Percentage
Interests.
(d) Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions for any
taxable year shall be specially allocated to the Partner who bears the economic
risk of loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Regulations
Section 1.704-2(i)(1).
(e) Code Section 754 Adjustment. To the extent an adjustment to the adjusted tax
basis of any Partnership asset pursuant to Code Section 734(b) or 743(b) is
required, pursuant to Regulations Section 1.704-1(b)(2)(iv)(m)(2) or
1.704-1(b)(2)(iv)(m)(4), to be taken into account in determining Capital
Accounts as the result of a distribution to a Partner in complete liquidation of
its interest in the Partnership, the amount of such adjustment to the Capital
Accounts shall be treated as an item of gain (if the adjustment increases the
basis of the asset) or loss (if the adjustment decreases such basis) and such
gain or loss shall be specially allocated to the Partners in accordance with
their interests in the Partnership in the event Regulations Section
1.704-1(b)(2)(iv)(m)(2) applies, or to the Partners to whom such distribution
was made in the event Regulations Section 1.704-1(b)(2)(iv)(m)(4) applies.
(f) Special Allocation of Income and Gain to RTLC-AC Upon Liquidation. In the
event that, during any taxable year, the Partnership dissolves and is
liquidated, RTLC-AC shall be specially allocated items of Partnership income and
gain in an amount equal to $44.5 million.
(g) Special Allocation of Gain. In the event that, in any taxable year, the
Partnership realizes, or is deemed to realize, a gain from the sale,
disposition, or adjustment to the Gross Asset Value of Partnership Property,
such gain shall be specially allocated to the Partners in proportion to, and to
the extent of, the excess, if any, of (i) the aggregate amount of Losses
allocated to each such Partner for the current and all prior taxable years
pursuant to Section 5.2(b)(ii), over (ii) the cumulative amount of gain
allocated to such Partner pursuant to this Section 5.3(g) for all prior tax
years.

 

- 19 -



--------------------------------------------------------------------------------



 



5.4 Curative Allocations. The allocations set forth in Sections 5.2(b)(i),
5.3(a), 5.3(b), 5.3(c), 5.3(d) and 5.3(e) (the “Regulatory Allocations”) are
intended to comply with certain requirements of the Regulations. It is the
intent of the Partners that, to the extent possible, all Regulatory Allocations
shall be offset either with other Regulatory Allocations or with special
allocations of other items of Partnership income, gain, loss or deduction
pursuant to this Section 5.4 Therefore, notwithstanding any other provision of
this Article 5 (other than the Regulatory Allocations), the General Partner
shall make such offsetting special allocations of Partnership income, gain, loss
or deduction in whatever manner it determines appropriate so that, after such
offsetting allocations are made, each Partner’s Capital Account balance is, to
the extent possible, equal to the Capital Account balance such Partner would
have had if the Regulatory Allocations were not part of the Agreement and all
Partnership items were allocated pursuant to Sections 5.1, 5.2(b)(ii), 5.3(f)
and 5.3(g). In exercising its discretion under this Section 5.4, the General
Partner shall take into account future Regulatory Allocations under
Sections 5.3(a) and 5.3(b) that, although not yet made, are likely to offset
other Regulatory Allocations previously made under Section 5.3(c) and 5.3(d).
5.5 Tax Allocations; Code Section 704(c).
(a) In accordance with Section 704(c) of the Code and the Treasury Regulations
thereunder, income, gain, loss, and deduction with respect to any property
contributed to the capital of the Partnership shall, solely for tax purposes, be
allocated among the Partners so as to take account of any variation between the
adjusted basis of such property to the Partnership for federal income tax
purposes and its initial Gross Asset Value.
(b) In the event the Gross Asset Value of any asset of the Partnership shall be
adjusted pursuant to the provisions of this Agreement, subsequent allocations of
income, gain, loss and deduction with respect to such asset shall take account
of any variation between the adjusted basis of such asset for federal income tax
purposes and its Gross Asset Value in the same manner as under Section 704(c) of
the Code and the Treasury Regulations thereunder.
(c) Any elections or other decisions relating to such Section 704(c) allocations
shall be made by the Partners in any manner that reasonably reflects the purpose
and intention of this Agreement. Section 704(c) allocations pursuant to this
Section 5.5 are solely for purposes of federal, state, and local taxes and shall
not affect, or in any way be taken into account in computing, any Partner’s
Capital Account or share of Profits, Losses, other items, or distributions
pursuant to any provision of this Agreement.
(d) The Partnership shall use the “remedial allocation method” (as defined in
Regulations Section 1.704-3(d) for purposes of computing reverse section 704(c)
allocations with respect to property for which differences between Gross Asset
Value and adjusted tax basis created when the Partnership revalued Partnership
property pursuant to Regulations Section 1.704-1(b)(2)(iv)(f) as of March 19,
1996 in connection with the distribution to, and reduction in partnership
interest of, the General Partner effected on that date. The Partnership shall
apply the remedial allocation method in a manner that creates remedial
allocations only with respect to 29% of the Partnership’s assets as of March 19,
1996. It is agreed for this purpose that the Gross Asset Values of the
Partnership’s tangible assets as of March 19, 1996 equaled their then current
book values (as determined under Generally Accepted Accounting Principles), and
that the MACRS recovery period and depreciation method set forth in
Section 168(b)(1) of the Code shall be used for purposes of computing applicable
Depreciation deductions attributable to any excess of such Gross Asset Values
over tax basis. It is further agreed for this purpose that, with respect to the
Gross Asset Value of the Partnership’s intangible property (e.g. goodwill), the
excess of such Gross Asset Value over tax basis shall be amortized ratably over
the 15-year period beginning with March 19, 1996 in accordance with Section 197
of the Code. The tax deductions created by the remedial allocation method shall
be allocated to GE Tennessee, and the offsetting remedial allocations of tax
income shall be allocated to Penske.

 

- 20 -



--------------------------------------------------------------------------------



 



(e) The Partnership shall use the “traditional method” (as defined in
Regulations Section 1.704-3(b)) with respect to any asset contributed to the
Partnership by RTLC-AC or Holdco whose Gross Asset Value differs from its
adjusted tax basis for federal income tax purposes. Notwithstanding the
preceding sentence, the Partnership shall use the “remedial allocation method”
(as defined in Regulations Section 1.704-3(d) for purposes of computing reverse
section 704(c) allocations with respect to property for which differences
between Gross Asset Value and adjusted tax basis created when the Partnership
revalued Partnership property pursuant to Regulations 1.704-1(b)(2)(iv)(f) as of
September 19, 2008 in connection with the distribution to, and reduction in
partnership interest of, Holdco effected on that date. In addition, the
Partnership shall account for any goodwill of the Partnership with respect to
which there is a Code Section 754(b) basis adjustment consistent with the
provisions of Regulations Section 1.197-2 (including, without limitation,
Regulations Section 1.197-2(k), Example 31).
5.6 Accounting Method. The books of the Partnership (for both tax and financial
reporting purposes) shall be kept on an accrual basis.
5.7 Tax Basis. For tax purposes:
(a) The tax basis of any assets contributed to the Partnership constitutes the
tax basis of such assets in the hands of the Partnership.
(b) Assets that are purchased by the Partnership from a Partner shall have as
their tax basis the cost of such asset to the Partnership. As to any asset
contributed by a Partner (including, without limitation, inventory and all other
tangible and intangible assets of any kind), the tax consequences to the
non-contributing Partner shall be, to the extent permitted by applicable federal
tax rules, the same as if such asset were sold to the Partnership for its fair
market value.
ARTICLE 6
MANAGEMENT
6.1 Rights and Duties of the Partners.
(a) The Limited Partners shall not participate in the control of the business of
the Partnership and shall have no power to act for or bind the Partnership. The
Limited Partners shall have the right to approve certain actions proposed to be
taken by the General Partner and certain voting rights, all as set forth herein.

 

- 21 -



--------------------------------------------------------------------------------



 



(b) Pursuant to Delaware law (and provided that such Limited Partner does not,
in addition to the exercise of its rights and powers as a Limited Partner, take
part in the control of the business of the Partnership), each Limited Partner
shall not be liable for losses or debts of the Partnership beyond the aggregate
amount such Partner is required to contribute to the Partnership pursuant to
this Agreement plus such Partner’s share of the undistributed net profits of the
Partnership, except that a Partner may be liable under Delaware law to repay
certain distributions received by it.
6.2 Fiduciary Duty of General Partner. The General Partner shall have fiduciary
responsibility for the safekeeping and use of all funds and assets (including
records) of the Partnership, whether or not in its immediate possession or
control, and the General Partner shall not employ, or permit another to employ,
such funds or assets in any manner except for the exclusive benefit of the
Partnership.
6.3 Powers of General Partner.
(a) Subject to the terms and conditions of this Agreement, the General Partner
shall have full and complete charge of all affairs of the Partnership, and the
management and control of the Partnership’s business shall rest exclusively with
the General Partner. Except as otherwise provided in the Act or by this
Agreement, the General Partner shall possess all of the rights and powers of a
partner in a partnership without limited partners under Delaware Law. The
General Partner shall be required to devote to the conduct of the business of
the Partnership such time and attention as is necessary to accomplish the
purposes, and to conduct properly the business, of the Partnership.
(b) Subject to the limitations set forth in this Agreement, including but not
limited to Section 6.5, the General Partner shall perform or cause to be
performed all management and operational functions relating to the business of
the Partnership. Without limiting the generality of the foregoing, the General
Partner is authorized on behalf of the Partnership, in the General Partner’s
sole discretion and without the approval of the Limited Partners, to:
(i) expend the capital and revenues of the Partnership in furtherance of the
Partnership’s business set forth in clauses (i) and (ii) of Section 1.4 and as
otherwise conducted on March 26, 2009 or otherwise approved in accordance with
Subsection 6.5(b)(x), and pay, in accordance with the provisions of this
Agreement, all expenses, debts and obligations of the Partnership to the extent
that funds of the Partnership are available therefor;
(ii) make investments in United States government securities, securities of
governmental agencies, commercial paper, insured money market funds, bankers’
acceptances and certificates of deposit, pending disbursement of the Partnership
funds in furtherance of the Partnership’s business set forth in clauses (i) and
(ii) of Section 1.4 and as otherwise conducted on March 26, 2009 or otherwise
approved in accordance with Subsection 6.5(b)(x) or to provide a source from
which to meet contingencies;

 

- 22 -



--------------------------------------------------------------------------------



 



(iii) enter into and terminate agreements and contracts with third parties in
furtherance of the Partnership’s business set forth in clauses (i) and (ii) of
Section 1.4 and as otherwise conducted on March 26, 2009 or otherwise approved
in accordance with Subsection 6.5(b)(x), institute, defend and settle litigation
arising therefrom, and give receipts, releases and discharges with respect to
all of the foregoing;
(iv) maintain, at the expense of the Partnership, adequate records and accounts
of all operations and expenditures and furnish any Partner with the reports
referred to in Section 8.2;
(v) purchase, at the expense of the Partnership, liability, casualty, fire and
other insurance and bonds to protect the Partnership’s properties, business,
partners and employees and to protect the General Partner and its employees;
(vi) employ, at the expense of the Partnership, consultants, accountants,
attorneys, and others and terminate such employment; provided, however, that if
any Affiliate of any Partner is so employed, such employment shall be in
accordance with Section 6.7;
(vii) execute and deliver any and all agreements, documents and other
instruments necessary or incidental to the conduct of the business of the
Partnership; and
(viii) incur indebtedness, borrow funds and/or issue guarantees, in each case
for the conduct of the Partnership’s business set forth in clauses (i) and
(ii) of Section 1.4 and as otherwise conducted on March 26, 2009 or otherwise
approved in accordance with Subsection 6.5(b)(x).
By executing this Agreement, each Limited Partner shall be deemed to have
consented to any exercise by the General Partner of any of the foregoing powers.
(c) The General Partner shall cause Schedule A to be amended to reflect any
transfer of a Partner’s Partnership Interest (to the extent permitted by this
Agreement), the total Partnership Interest of each Partner, any change in name
of the Partnership or change in the name or names under which the Partnership
conducts its business, and receipt by the Partnership of any notice of change of
address of a Partner. The amended Schedule A, which shall be kept on file at the
principal office of the Partnership, shall supersede all such prior Schedules
and become part of this Agreement, and the General Partner shall promptly
forward a copy of the amended Schedule A to each Partner upon each amendment
thereof.

 

- 23 -



--------------------------------------------------------------------------------



 



6.4 Advisory Committee.
(a) Selection of the Advisory Committee. The General Partner and Holdco shall
propose and approve an Advisory Committee (the “Advisory Committee”), which from
the Effective Time shall be a committee of the Partnership consisting of five
members. Of the five committee members, three shall be proposed and approved by
the General Partner (a “GP Committee Member”) and two shall be proposed and
approved by Holdco (a “GE Committee Member”). Schedule B annexed hereto sets
forth the current members of the Advisory Committee as of the date of this
Agreement. PAG shall have the right to a non-voting observer (the “PAG
Non-Voting Observer”) at all duly called and convened meetings of the Advisory
Committee (as provided for in Subsection 6.4(c) below). The PAG Non-Voting
Observer shall be entitled to receive all materials and information distributed
to the members of the Advisory Committee (in such capacity) in connection with
such duly called and convened meetings (including written consents in lieu of
such meetings) and shall have access to the Partnership’s management and records
as if the PAG Non-Voting Observer were a member of the Advisory Committee. For
the avoidance of doubt, any failures to comply with the immediately preceding
two sentences shall not affect in any way the validity of any actions taken by
the Advisory Committee.
(b) Functions of the Advisory Committee; Quorum; Vote Required for Action.
(i) The Advisory Committee shall consult with and advise the General Partner
with respect to the business of the Partnership. In addition, the Advisory
Committee shall review any matters or actions proposed to be taken by the
General Partner which pursuant to Section 6.5 hereof require its prior approval.
Subject to the provisions of Subsection 6.4(b)(ii) below and provided that
notice shall have been duly given as set forth in Subsection 6.4(c) below:
(A) at any meeting of the Advisory Committee in which an action specified in
Subsections 6.5(b)(i), (iii) - (vi), (ix) — (xii) shall be considered, the
presence of any four members of the Advisory Committee shall be a quorum for the
conduct of any business; and (B) at any other meeting of the Advisory Committee,
the presence of any three members of the Advisory Committee shall be the quorum
necessary for the conduct of any business.
(ii) With respect to any regularly-scheduled meeting of the Advisory Committee
(as such meetings may be scheduled by such Committee as contemplated by
Subsection 6.4(f) below), and any other meeting of the Advisory Committee notice
of which shall have been duly given as set forth in Subsection 6.4(c) below, in
the event that a quorum shall not be present at the time and place fixed for
such regularly-scheduled meeting or specified in such notice of any other
meeting, then such meeting shall automatically be adjourned (without the need
for further notice) until the same time (and at the same place) on the next
succeeding Business Day. At any meeting of the Advisory Committee which shall
have been so adjourned, the number of members specified for the quorum in
Subsection 6.4(b)(i) above shall constitute a quorum solely with respect to
(A) as to any regularly-scheduled meeting of the Advisory Committee, any matter
that may properly be considered at such meeting pursuant to the rules and
regulations to be established by the Advisory Committee under Subsection 6.4(f)
below and (B) as to any other meeting of the Advisory Committee, only those
matters which shall have been specified in the notice calling the meeting which
was so adjourned and no other matters, and any action purportedly taken by the
Advisory Committee in contravention of the foregoing shall be void and of no
force or effect whatsoever.

 

- 24 -



--------------------------------------------------------------------------------



 



(iii) Each member of the Advisory Committee shall have one vote on all matters
which may come before the Advisory Committee for decision. Members of the
Advisory Committee may be present and vote at meetings thereof in person or by
written proxy. All actions by the Advisory Committee shall require the
affirmative vote of a majority of the members of the Advisory Committee and in
certain circumstances as further specified in Section 6.5(b) below the
affirmative vote of four members of the Advisory Committee.
(c) Meetings in Person or by Telephone; Notice; Action by Written Consent.
Meetings of the Advisory Committee may be in person or by telephonic
communication in such manner as to permit all members to hear each other at the
same time. All members of the Advisory Committee shall be given not less than
five Business Days advance notice of all meetings (other than regularly
scheduled meetings), which notice shall set forth the business to be considered
at such meeting, the time of such meeting and the place of such meeting (if
other than the principal office of the Partnership). Notice of any meeting may
be waived by means of a written instrument to such effect executed and delivered
by the waiving member to the Partnership either prior to or after such meeting.
Meetings in person shall be held at the principal office of the Partnership, or
at such other place as may be determined by the Advisory Committee and, at any
such meeting, any one or more members of the Advisory Committee may participate
by means of telephonic communication as aforesaid, so long as all members of the
Advisory Committee participating in such meeting can hear one another, and such
participation shall be deemed presence in person for purposes of such meeting.
Any action required or permitted to be taken at any meeting of the Advisory
Committee may be taken without a meeting if all members of the Advisory
Committee approve such action in a writing or writings or by electronic
transmission or transmissions, and the writing or writings or electronic
transmission or transmissions are filed with the minutes of meetings of the
Advisory Committee. Such filing shall be in paper form if the minutes are
maintained in paper form and shall be in electronic form if the minutes are
maintained in electronic form.
(d) Regular Meetings and Special Meetings.
(1) Regular meetings of the Advisory Committee shall be held at such times as
the Advisory Committee shall from time to time determine, but no less frequently
than once each quarter of the Fiscal Year, including:
(i) one meeting to be held in the last month of the Fiscal Year in which the
General Partner and/or its representatives will report to the Advisory Committee
on the business, operations, results of operations and financial condition of
the Partnership Group; and

 

- 25 -



--------------------------------------------------------------------------------



 



(ii) one meeting to be held as soon as practicable after completion of the audit
conducted pursuant to Subsection 8.2(a) for the immediately preceding
Partnership Year in which the General Partner and/or its representatives will
report to the Advisory Committee on the business, operations, results of
operations and financial condition of the Partnership Group.
(2) Special meetings of the Advisory Committee shall be held whenever called by
at least two members of the Advisory Committee upon no less than three weeks’
notice to each member of the Advisory Committee prior to such meeting unless
such notice is waived by such member. Any and all business that may be
transacted at a regular meeting of the Advisory Committee may be transacted at a
special meeting.
(e) Resignation, Replacement and Removal of Advisory Committee Members. Any GP
Committee Member may be removed at any time, with or without cause, by proposal
of the General Partner. Any GE Committee Member may be removed at any time, with
or without cause, by proposal of Holdco. In the event of the death, adjudication
of insanity or incompetency, resignation, withdrawal or removal of: (i) a GP
Committee Member, the General Partner shall propose and approve a replacement
member; provided, however, that if such GP Committee Member is Roger S. Penske
or a GP Committee Member who is a direct successor of Roger S. Penske or any
direct successor thereof from time to time who is not an Approved Penske Senior
Officer, the General Partner shall deliver a written proposal to Holdco of a
replacement member, subject to the approval of Holdco within the thirty day
period after such proposal, which approval shall not be unreasonably withheld
and which approval shall be deemed given if Holdco fails to object in writing
within such thirty day period; or (ii) a GE Committee Member, Holdco shall
propose and approve a replacement member.
(f) Certain Provisions with respect to the Advisory Committee. Subject to
Subsection 6.4(d), the Advisory Committee shall adopt appropriate rules and
regulations concerning the frequency and conduct of its meetings. Any member of
the Advisory Committee may delegate any or all of his or her authority as a
member of the Advisory Committee to any person, or may appoint any person as
such member’s proxy with respect to any matter or matters to be considered or
action to be taken by the Advisory Committee, provided that the Partner which
proposed and approved the Advisory Committee member has approved such delegation
or appointment in writing. Such approval may be revoked by the granting Partner
or Advisory Committee member at any time, provided that any such revocation
shall not affect the validity of any action taken by such delegate or proxy
prior to such revocation.
(g) Audit Function. The Partnership has engaged the Auditor as its independent
auditors. The Advisory Committee shall review and confer with respect to the
performance of the Partnership’s independent auditors and may, by the vote of
four of its members, require that such auditors be substituted by the General
Partner; provided, however, that a vote of only three of the members of the
Advisory Committee shall be required if the substitute auditors are Deloitte LLP
or KPMG LLP. The Partnership shall establish an internal audit staff which
(i) shall report directly to the Advisory Committee and (ii) shall not be
utilized by any Partner with respect to its separate business.

 

- 26 -



--------------------------------------------------------------------------------



 



(h) No Liability. Notwithstanding anything else contained in this Agreement, the
Advisory Committee shall not be deemed to possess and shall not exercise any
power that, if possessed or exercised by a Limited Partner, would constitute
participation in the control of the business of the Partnership, within the
meaning of Section 17-303 of the Delaware Revised Uniform Limited Partnership
Act, and no member of the Advisory Committee shall be liable to the Partnership,
the General Partner, any Limited Partner, or any other person or entity for any
losses, claims, damages or liabilities arising from any act or omission
performed or omitted by it as a member of the Advisory Committee other than acts
or omissions involving gross negligence, willful misconduct or bad faith. The
Partnership shall indemnify, to the fullest extent permitted by law, each member
of the Advisory Committee against losses, claims, damages or liabilities arising
from any act or omission performed or omitted by him or her as a member of the
Advisory Committee other than those involving gross negligence, willful
misconduct or bad faith on the part of such committee member.
(i) Confidentiality. With respect to any and all information provided to or
obtained by any Partner or any of its Affiliates, or any of its or their
directors, officers, employees, agents, representatives or advisors, including
the PAG Non-Voting Observer, as a result of such Partner being a Partner in the
Partnership or being a member of the Advisory Committee, such Partner and each
of its Affiliates, and its and their directors, officers, employees, agents,
representatives or advisors, including the PAG Non-Voting Observer, shall hold
such information in strict confidence and use such information solely in
connection with such Partner’s evaluation of its investment in the Partnership;
provided, however, that any Partner may disclose such information (i) as
required by applicable law, rule or regulation (including but not limited to the
Securities Act , the Securities Exchange Act of 1934 (the “1934 Act”) and rules
and regulations promulgated thereunder, and rules of a stock exchange or other
self-regulatory bodies), (ii) to any person involved in the preparation of the
Partner’s or any of its Affiliates’ financial statements or public filings,
(iii) to any of its own Affiliates, or its or their directors, officers,
employees, agents, representatives or advisors, or (iv) to any person and such
person’s advisors with whom any Partner or any of its Affiliates is
contemplating a financing transaction or to whom such Partner is contemplating a
transfer of all or any portion of its Partnership Interests, provided that such
potential source of financing or transferee and such person’s advisors are
advised of the confidential nature of such information and agree to be bound by
a confidentiality agreement containing protective provisions no less protective
of the information of the Partnership than provided in this Agreement. All press
releases, public announcements, and similar publicity (other than such public
announcements required by law, rule or regulation, pursuant to clause (i) in the
immediately preceding sentence) respecting the Partnership and referencing the
name of any Partner or any Affiliate of any Partner (“Non-Issuing Partner”)
other than the Partner issuing such press release, public announcement, similar
publicity or making such required disclosure shall be made only with the prior
written consent of the Non-Issuing Partner, which consent will not be
unreasonably withheld; provided, however, that without consent any Partner may
state in such a public announcement that it is a Partner and disclose the legal
names of the Partnership, and the other Partners and their respective parents.
Nothing in this paragraph shall waive any attorney-client privilege, attorney
work product privilege or other privilege, and any information subject to such
privilege shall not be disclosed except by agreement of the Advisory Committee
or as required by law or restrict the Partnership’s ability to issue press
releases in the ordinary course of business. For purposes of this Subsection
6.4(i), the Partnership shall not be deemed to be an Affiliate of any of the
Partners.

 

- 27 -



--------------------------------------------------------------------------------



 



6.5 Restrictions on General Partner’s Authority.
(a) Notwithstanding any other provision of this Agreement, the General Partner
shall not have authority to do any of the following:
(i) any act in contravention of this Agreement;
(ii) any act which would make it impossible to carry on the ordinary business of
the Partnership, except as otherwise provided in this Agreement;
(iii) possess Partnership property, or assign any rights in specific Partnership
property, for other than a Partnership purpose;
(iv) admit a person as a Partner, except as otherwise provided in this
Agreement;
(v) amend this Agreement, except upon the written approval of the Majority
Limited Partners;
(vi) except to the extent permitted by Section 9.1, sell, assign, hypothecate,
lease, exchange, pledge, encumber or otherwise transfer or grant a security
interest in its interest as a General Partner of the Partnership;
(vii) knowingly commit any act which would subject any Limited Partner to
liability as a general partner in any jurisdiction in which the Partnership
transacts business; or
(viii) elect to dissolve the Partnership, except as expressly permitted herein.
(b) Notwithstanding any other provision of this Agreement, other than Subsection
6.4(h), the General Partner shall not have authority to do any of the following
without the written approval (which approval may be by resolution) of the
Advisory Committee, provided that, in the case of Subsections 6.5(b)(i), (iii) —
(vi), (ix) — (xii) below, such approval shall require the written approval
(which approval may be by resolution) of four members of the Advisory Committee
(including at least one GE Committee Member):
(i) Cause the Partnership Group to (A) incur indebtedness for borrowed money
aggregating in excess of $50 million, including, without limitation, the
refinancing of existing indebtedness (other than such indebtedness solely
incurred in connection with financing of the acquisition of vehicles by the
Partnership Group in the ordinary course of business), or (B) grant any liens,
encumbrances or other security interests with respect to any property of the
Partnership Group (other than such liens, encumbrances or other security
interests granted in connection with the financing of the acquisition of
vehicles by the Partnership Group in the ordinary course of business, which
liens, encumbrances and security interests attach only to the vehicles being
acquired with the proceeds of the applicable financing, including any chattel
paper, replacements, substitutes and proceeds thereof, as such terms are defined
in Article 9 of the Uniform Commercial Code);

 

- 28 -



--------------------------------------------------------------------------------



 



(ii) Adopt the annual budget of the Partnership Group;
(iii) Change the Partnership’s policies relating to requirements of federal,
state and local environmental statutes and regulations, antitrust laws and
regulations, laws and regulations relating to contracts with federal, state and
local governments and governmental entities, insider trading and ethical
business practices;
(iv) Change the name of the Partnership or the name or names under which the
Partnership conducts business; provided, however, that nothing in this
Subsection 6.5(b)(iv) shall be deemed to prevent the Partnership from ceasing to
use the name “Penske” if and to the extent required by that certain Tradename
and Trademark Agreement, dated August 10, 1988, as amended from time to time,
between Penske Truck Leasing Corporation and the Partnership;
(v) Change policies relating to accounting matters;
(vi) Determine the accounting methods and conventions to be used in the
preparation of the Returns (as defined in Subsection 8.2(d)), and make any and
all elections under the tax laws of any jurisdiction as to the treatment of
items of income, gain, loss, deduction and credit of the Partnership, or any
other method or procedure related to the preparation of the Returns, or file a
Form 8832 — Entity Classification Election or in any other manner make or change
an election under U.S. Treasury Regulations Section 301.7701-3(c)(1) or
successor regulations to have the Partnership taxed as anything other than as a
partnership for federal tax purposes;
(vii) Change the Partnership’s policies relating to credit approval levels;
(viii) Appoint the officers of the Partnership;
(ix) Cause the Partnership Group to expend in excess of $10 million in any
single transaction or series of related transactions involving the acquisition
of (A) any stock or other equity interest in any other entity or (B) all or
substantially all of the assets of any other entity or person (other than
instances where the principal assets to be acquired are vehicles), or cause the
Partnership to incur capital expenditures in excess of $10 million in connection
with any single transaction or series of related transactions (other than in
respect of vehicles); provided, however, that with respect to transactions
involving an investment in excess of $10 million but not in excess of
$20 million, the requisite approval of the Advisory Committee shall be deemed to
have been given if the Advisory Committee does not disapprove such investment by
delivery of written notice thereof to the Partnership stating that at least two
(2) members of the Advisory Committee have disapproved within five Business Days
following receipt of written notice of a request for approval of such
transaction;

 

- 29 -



--------------------------------------------------------------------------------



 



(x) Change the character of the Partnership Group’s business from that set forth
in clauses (i) and (ii) of Section 1.4 hereof and as otherwise conducted on
March 26, 2009, or cause the Partnership to engage in any activity other than as
described therein or conducted on such date;
(xi) Declare or cause the Partnership to make any distribution to its Partners
(including for the avoidance of doubt, (i) any annual distributions of Available
Cash pursuant to Section 5.1(a) which would exceed, in the aggregate, the
Applicable Percentage of the Partnership’s profits determined in accordance with
Generally Accepted Accounting Principles in respect of the preceding Partnership
Year and (ii) any discretionary special distributions pursuant to
Section 5.1(b)) not otherwise expressly provided for herein;
(xii) Increase or amend the compensation arrangements for the direct services of
Roger S. Penske between the Partnership Group and Roger S. Penske or any entity
that is an Affiliate of Roger S. Penske from those currently in effect; or
(xiii) Commence any action, claim or proceeding by or in the name of the
Partnership (other than a claim for indemnification by the Partnership under
Paragraph 11.2 of the Venture Agreement) where the same involves an amount in
excess of $10,000,000 or confess a judgment against the Partnership in an amount
in excess of $100,000; provided, however, that the prior approval of the
Advisory Committee shall not be required in order for the Partnership to
commence an action, claim or proceeding in excess of the above-mentioned amount
if the General Partner determines in the exercise of its reasonable business
judgment that such action, claim or proceeding is necessary to protect the
interests of the Partnership in its properties or assets and the Partnership
would be prejudiced by the delay in seeking approval.
(c) Notwithstanding any other provision of this Agreement, any determination to
make a public offering of interests in the Partnership shall require the
unanimous written approval of all of the Partners.
(d) Notwithstanding anything to the contrary set forth in this Agreement, the
Partnership is authorized to take any action required or expressly contemplated
to be performed by it pursuant to the provisions of the Venture Agreement
without requiring the approval of the Advisory Committee or any Limited Partner.

 

- 30 -



--------------------------------------------------------------------------------



 



6.6 Other Activities.
(a) Any Partner (other than the General Partner in such capacity) (the
“Interested Party”) may engage in or possess an interest in other business
ventures of any nature or description, independently or with others, whether
presently existing or hereafter created, and neither the Partnership nor any
Partner (including the General Partner) other than the Interested Party shall
have any rights in or to such independent ventures or the income or profits
derived therefrom.
(b) Notwithstanding the foregoing, neither Penske nor any of its Subsidiaries
shall, in any capacity, directly compete with the Partnership (as such phrase is
defined in Subsection 6.6(d) below) or acquire or possess an ownership interest
(other than investments of less than two percent (2%) of any class of
outstanding securities of a corporation or other entity) in any other entity
which directly competes with the Partnership.
(c) Subject to the provisions of the next succeeding sentence, nothing in this
Agreement shall be deemed to prohibit or restrict GE Tennessee and/or any of its
Affiliates (including, without limitation, GECC) from engaging in any business
activity whatsoever, regardless of whether any such business activity may be
competitive with any activities presently conducted by the Partnership or which
may be conducted by the Partnership in the future. Notwithstanding the foregoing
sentence, neither GECC nor any of its Subsidiaries (including, without
limitation, GE Tennessee) shall directly compete with the Partnership (as such
phrase is defined in Subsection 6.6(d) below), provided that GECC or any of its
Subsidiaries (including, without limitation, GE Tennessee) may directly compete
with the Partnership in the course of a debt restructuring, workout or similar
arrangement involving any Person in which GECC or any such Subsidiary has an
ownership or creditor interest. It is acknowledged and agreed that neither the
business operations conducted as of August 10, 1988 by the Commercial Equipment
Financing Department of GECC, GE Capital Fleet Services and Transportation
International Pool, Inc., nor any reasonable expansions of such business
operations or extensions of such business operations which are reasonably and
directly related to the businesses and operations of such entities as of
August 10, 1988 shall be deemed to directly compete with the Partnership for
purposes of this Section.
(d) As used in this Section 6.6, the phrase “directly compete(s) with the
Partnership” shall mean the active conduct and operation of a business engaged
in the renting, leasing and servicing of tractors, trailers and/or trucks to
third party users or in providing contract or common motor carrier services, but
shall in no event include providing investment advice, financing or similar
services to Persons engaged in any or all such businesses or to Persons seeking
to acquire other Persons engaged in any or all such businesses.
(e) Nothing in this Section 6.6 shall modify consents contained in written
resolutions signed by all members of the Advisory Committee.

 

- 31 -



--------------------------------------------------------------------------------



 



6.7 Transactions with Affiliates.
(a) Nothing in this Agreement shall preclude transactions between the
Partnership and any Partner (including the General Partner) or an Affiliate or
Affiliates of any Partner acting in and for its own account, provided that any
services performed or products provided by the Partner or any such Affiliates
are services and/or products that the General Partner reasonably believes, at
the time of requesting such services, to be in the best interests of the
Partnership, and further provided that the rate of compensation to be paid for
any such services and/or products shall be comparable to the amount paid for
similar services and/or products under similar circumstances to independent
third parties in arm’s length transactions, and further provided that commencing
with transactions entered into after the Effective Date the members of the
Advisory Committee will receive a written notice within thirty days of the date
on which any such transaction is entered setting forth the material terms of any
transaction or series of related transactions described above for which the
aggregate amount involved in such transaction or series of transactions, which
includes the U.S. dollar value of the amounts involved throughout the duration
of any agreements entered into with respect to such transaction(s), is greater
than $10 million.
(b) All bills with respect to services provided to the Partnership by a Partner
or any Affiliate of a Partner shall be separately submitted and shall be
supported by logs or other written data.
6.8 Exculpation.
Neither the General Partner nor any Affiliate of the General Partner nor any of
their respective partners, shareholders, officers, directors, employees or
agents shall be liable, in damages or otherwise, to the Partnership or to any of
the Limited Partners for any act or omission on its or his or her part, except
for (i) any act or omission resulting from its or his or her own willful
misconduct or bad faith, (ii) any breach by the General Partner of its
obligations as a fiduciary of the Partnership or (iii) any breach by the General
Partner of any of the terms and provisions of this Agreement. The Partnership
shall indemnify, defend and hold harmless, to the fullest extent permitted by
law, the General Partner and each of its Affiliates and their respective
partners, shareholders, officers, directors, employees and agents, from and
against any claim or liability of any nature whatsoever arising out of or in
connection with the assets or business of the Partnership, except where
attributable to the willful misconduct or bad faith of such individual or entity
or where relating to a breach by the General Partner of its obligations as a
fiduciary of the Partnership or to a breach by the General Partner of any of the
terms and provisions of this Agreement.
ARTICLE 7
COMPENSATION
The General Partner shall be entitled to reimbursement of all of its expenses
attributable to the performance of its obligations hereunder, as provided in
Article 4 hereof, to the extent permitted by Section 6.7. Subject to the Act, no
amount so paid to the General Partner shall be deemed to be a distribution of
Partnership assets for purposes of this Agreement.
ARTICLE 8
ACCOUNTS
8.1 Books and Records. The General Partner shall maintain complete and accurate
books of account of the Partnership’s affairs at the Partnership’s principal
office, including a list of the names and addresses of all Partners. Each
Partner shall have the right to inspect the Partnership’s books and records
(including the list of the names and addresses of Partners). Each of the
Partners shall have the right to audit independently the books and records of
the Partnership, any such audit being at the sole cost and expense of the
Partner conducting such audit.

 

- 32 -



--------------------------------------------------------------------------------



 



8.2 Reports, Returns and Audits.
(a) The books of account shall be closed promptly after the end of each
Partnership Year. The books and records of the Partnership shall be audited as
of the end of each Partnership Year by the Auditor. Within sixty days after the
end of each Partnership Year, the General Partner shall make a written report to
each person who was a Partner at any time during such Partnership Year which
shall include financial statements comprised of at least the following: a
balance sheet as of the close of the preceding Partnership Year, and statements
of earnings or losses, changes in financial position and changes in Partners’
Capital Accounts for the Partnership Year then ended, which financial statements
shall be certified by the Auditor as in accordance with Generally Accepted
Accounting Principles. The report shall also contain such additional statements
with respect to the status of the Partnership business as are considered
necessary by any member of the Advisory Committee to advise any or all Partners
properly about their investment in the Partnership. As soon as practicable after
the end of each month in each Partnership Year, the Partnership shall deliver to
Holdco and PAG a written report which shall include forecasts for the current
quarter, including forecast changes in debt balance of the Partnership.
(b) Prior to May 15 of each year, each Partner shall be provided with an
information letter (containing such Partner’s Form K-1 or comparable
information) with respect to its distributive share of income, gains,
deductions, losses and credits for income tax reporting purposes for the
previous Partnership Year, together with any other information concerning the
Partnership necessary for the preparation of a Partner’s income tax return(s),
and the Partnership shall provide each Partner with an estimate of the
information to be set forth in such information letter by no later than April 15
of each year. With the sole exception of mathematical errors in computation, the
financial statements and the information contained in such information letter
shall be deemed conclusive and binding upon such Partner unless written
objection shall be lodged with the General Partner within ninety days after the
giving of such information letter to such Partner.
(c) The General Partner shall also furnish the Partners with such periodic
reports concerning the Partnership’s business and activities as are considered
necessary by any member of the Advisory Committee or PAG to advise any or all
Partners properly about their investment in the Partnership.
(d) The General Partner shall, in accordance with the advice of the Advisory
Committee, prepare or cause to be prepared all federal, state and local tax
returns of the Partnership (the “Returns”) for each year for which such Returns
are required to be filed. To the extent permitted by law, for purposes of
preparing the Returns, the Partnership shall use the Partnership Year. Subject
to Subsection 6.5(b)(vi), the General Partner may make any elections under the
Code and/or applicable state or local tax laws, and the General Partner shall be
absolved from all liability for any and all consequences to any previously
admitted or subsequently admitted Partners resulting from its making or failing
to make any such election. Notwithstanding the foregoing, the General Partner
shall make the election provided for in Section 754 of the Code, if requested to
do so by any Partner, without the need of approval of the Advisory Committee.

 

- 33 -



--------------------------------------------------------------------------------



 



(e) The General Partner shall be the “tax matters partner” of the Partnership
within the meaning of Section 6231(a)(7) of the Code (the “Tax Matters Partner”)
and shall serve in any similar capacity under applicable state, local or foreign
law. The Tax Matters Partner shall take reasonable action to cause each other
Partner to be treated as a “notice partner” within the meaning of
Section 6231(a)(8) of the Code. Each Partner shall be given at least fifteen
(15) Business Days advance notice from the Tax Matters Partner of the time and
place of, and shall have the right to participate in (i) any administrative
proceeding relating to the determination at the Partnership level of partnership
items on which the Partners, rather than the Partnership, are taxable and
(ii) any discussions with the Internal Revenue Service (or other governmental
tax authority) relating to the allocations pursuant to Article 5 of this
Agreement. The Tax Matters Partner shall not initiate any action or proceeding
in any court in its capacity as Tax Matters Partner, extend any statute of
limitation, or take any other action contemplated by Sections 6222 through 6232
of the Code (or similar state, local or foreign laws with respect to income or
income-based taxes that apply to the Partners rather than the Partnership) if
such initiation, extension or other action would legally bind any other Partner
or the Partnership without the approval of the Majority Limited Partners, which
approval will not be unreasonably withheld or untimely delayed. The Tax Matters
Partner shall from time to time upon request of any other Partner confer, and
cause the Partnership’s tax attorneys and accountants to confer, with such other
Partner and its attorneys and accountants on any matters relating to a
Partnership tax return or any tax election.
(f) The General Partner shall provide such other information as may be
reasonably required for GECC or PAG or their Affiliates to timely comply with
applicable financial reporting requirements or their customary financial
reporting practices, and the General Partner shall continue to provide
substantially the same accounting assistance to GECC or PAG or their Affiliates
as it provided to them for the 2008 fiscal year including, without limitation,
(i) booking the GE Partners’ share of the Profits, Losses, distributions or
other items of the Partnership’s activities in the GECC ledger at the end of
each quarter of the Partnership Year and (ii) preparing quarterly accounting
closing schedules at the end of each quarter of the Partnership Year.
ARTICLE 9
TRANSFERS
9.1 Transfer of General Partner’s Interest.
(a) Except as provided in Section 9.3 hereof and Paragraph 12.5 of the Venture
Agreement, the General Partner shall not withdraw from the Partnership or resign
as General Partner nor shall it Transfer its general partner interest in the
Partnership, in each case without the written approval of the Majority Limited
Partners.
(b) The General Partner shall be liable to the Partnership for any withdrawal or
resignation in violation of Subsection 9.1(a) above.

 

- 34 -



--------------------------------------------------------------------------------



 



9.2 Transfer of a Limited Partner’s Interest.
(a) Except as provided by Section 9.3 hereof and except as provided by Section 3
of the June 2006 Purchase and Sale Agreement, Section 1 of the December 2007
Purchase and Sale Agreement, Section 1 of the June 2008 Purchase and Sale
Agreement and Section 1 of the March 2009 Purchase and Sale Agreement, no
Limited Partner may Transfer its limited partner interest in the Partnership to
any Person nor may Penske cease to own, directly or indirectly, and have voting
control over, at least 100% of the outstanding membership interests of any of
PTLC-LLC, PTLC2-LLC or PTLC3-LLC, provided, however, that (A) each of GE
Tennessee, RTLC-AC, NTFC and Holdco may assign any of their rights and
obligations, including Section 9.2, to any member or members of the consolidated
group of which General Electric Company is and remains the common parent,
(B) each of PTLC-LLC, PTLC2-LLC and PTLC3-LLC may assign any of their rights and
obligations, including Section 9.2, to PAG or to any member or members of a
consolidated group of which Penske and such assignees are and remain members and
the ultimate controlling owners of Penske continue to control Penske and such
assignees (the “Penske Consolidated Group”), (C) PAG may assign any of its
rights and obligations, including Section 9.2, to any member or members of the
Penske Consolidated Group or any member or members of the PAG consolidated group
of which PAG is and remains the common parent, and (D) PAG may, in connection
with a bona fide financing from one or more third-party lenders (such lenders,
or an agent or a representative therefor (a “Bona Fide Lender”)), grant a
security interest in, or otherwise pledge, to a Bona Fide Lender, PAG’s share in
the profits and losses of the Partnership and PAG’s right to receive
distributions of the Partnership solely with respect to all or any portion of
the nine percent (9%) limited partnership interest in the Partnership purchased
by PAG pursuant to the June 2008 Purchase and Sale Agreement, as such percentage
has been or may be increased other than by virtue of a Transfer (including by
operation of law) to PAG or any of its subsidiaries of any additional interest
(such portion of the limited partnership interests in the Partnership owned by
PAG and so secured or pledged being referred to herein as the “PAG Pledged
Interest”), it being understood and agreed that (i) prior to or upon any
foreclosure or similar exercise of rights of the Bona Fide Lender pursuant to
the terms of its security interest (a “Foreclosure”) the Bona Fide Lender (or
any transferee of the Pledged PAG Interest following any Foreclosure) shall only
be entitled to receive distributions of cash or other property from the
Partnership in accordance with the terms of the Partnership Agreement (and after
a Foreclosure only to receive allocations of the income, gains, credits,
deductions, profits and losses of the Partnership attributable to such PAG
Pledged Interest after the effective date of such Foreclosure in accordance with
the terms of this Agreement) and shall not at any time become a Partner (and
shall not have any rights with respect to governance, voting, approvals,
consents, observation or other management rights with respect to the
Partnership, all of which shall remain with PAG) and (ii) upon a Foreclosure,
PAG’s rights with respect to governance, observation or other management rights
with respect to the Partnership shall lapse and any and all voting, approval and
consent rights of PAG attributable to the PAG Pledged Interest foreclosed upon
shall be deemed made in proportion to the other Partners or members of the
Advisory Committee, as applicable and as the case may be. Prior to and as a
condition to an assignment as contemplated by clause (B) or (C) above, the
assignee shall agree in writing to be bound by all of the terms and conditions
of this Agreement in the same manner as assignor.

 

- 35 -



--------------------------------------------------------------------------------



 



(b) The Limited Partners agree, upon request of the General Partner, to execute
such certificates or other documents and perform such acts as the General
Partner reasonably deems appropriate to preserve the status of the Partnership
as a limited partnership, after the completion of any Transfer of an interest in
the Partnership, under the laws of the State of Delaware.
9.3 Buy-Sell Provisions.
(a) Subject to Subsection 9.2(a), no Partner shall Transfer all or any portion
of such Partner’s Partnership Interest (or any right or interest therein) except
as hereinafter provided. As used in this Agreement, the term “Transfer” shall
mean any assignment, mortgage, hypothecation, transfer, pledge, creation of a
security interest in or lien upon, encumbrance, gift or other disposition.
Solely for the purposes of this Section 9.3, Penske, PTLC-LLC, PTLC2-LLC,
PTLC3-LLC and PAG shall be treated as one Partner and GE Tennessee, RTLC-AC,
NTFC and Holdco shall be treated as one Partner. No Partner shall Transfer less
than all of such Partner’s Partnership Interest, and no Partner shall Transfer
its Partnership Interest for consideration other than cash and/or a promissory
note, in each case without the unanimous approval of all the Partners; provided,
however, that if a promissory note shall form a portion of the consideration
being offered by a third-party offeror, such note must (i) be issued by the
party which proposes to acquire the Partnership Interest, (ii) bear an interest
rate not less than the then-current market rate and (iii) not represent more
than 50% of the total amount of the consideration being offered for such
Partnership Interest.
(b) In the event that (i) a Partner proposes to Transfer its Partnership
Interest, or (ii) a Partner shall have received an offer from a third party to
acquire such Partner’s Partnership Interest that the Partner proposes to accept,
then in either such event such Partner (the “Offering Partner”) shall first
offer (the “Offer”) in writing (which Offer shall set forth the price and all
other material terms of such proposed Transfer, and, in the case of a third
party proposed Transfer, have attached to it a copy of such third party’s
written offer to purchase) to sell its Partnership Interest (the “Offered
Interest”) to the other Partner (the “Offeree Partner”) at the price and on the
other terms specified in the Offer (which price and other terms, in the event of
a third party offer, shall be the price and other terms offered by the third
party offeror for the Offered Interest). The Offeree Partner shall have a period
of 60 days from the date of the Offer to either (i) accept the Offer at the
offering price and on the other terms set forth therein or at such other price
and on such other terms as the Partners may agree or (ii) decline to accept the
Offer. Any failure by the Offeree Partner to respond to the Offer within such
60 day period shall be deemed a declination of the Offer.

 

- 36 -



--------------------------------------------------------------------------------



 



(c) (Previously deleted)
(d) If the Offeree Partner shall have accepted the Offer as provided by
Subsection 9.3(b), then the Offering Partner shall sell the Offered Interest to
the Offeree Partner (or to such nominee of the Offeree Partner as the Offeree
Partner may specify in writing to the Offering Partner not less than one
Business Day prior to the closing of such purchase and sale) and the sale of the
Offered Interest to the Offeree Partner (or such nominee, as the case may be)
shall be consummated within 90 days thereafter, unless the Offering Partner and
the Offeree Partner otherwise agree, at the principal office of the Partnership
or such other location as the Offering Partner and the Offeree Partner may
agree, at which time the Offering Partner shall deliver to the Offeree Partner
the Partnership Certificate (to the extent one has been issued) evidencing the
Offered Interest, free and clear of all liens, security interests, claims,
charges, options to purchase and other restrictions of any nature whatsoever
against payment in cash of the purchase price therefor; provided, however, that
in the event that the Offeree Partner shall be purchasing the Offered Interest
at the price set forth in the Offer pertaining thereto, and the terms of such
Offer shall state that the third-party offeror offered to acquire the Offered
Interest for consideration consisting of cash and (subject to the proviso to
Subsection 9.3(a) above) a promissory note, then the Offeree Partner shall pay
to the Offering Partner the purchase price for the Offered Interest in cash, in
an amount equal to the sum of (i) the amount of the purchase price which would
have been paid in cash by the third-party offeror as set forth in the Offer,
plus (ii) the principal amount of the promissory note which would have been
delivered by the third-party offeror as set forth in the Offer. Such cash
purchase price shall be paid by wire transfer of immediately available funds to
such account as the Offering Partner shall specify to the Offeree Partner not
less than one Business Day prior to the closing of any such purchase and sale.
(e) If the Offeree Partner shall have declined (either by written notice thereof
or by failure to respond within the stated period) to accept the Offer, the
Offering Partner shall have the right to Transfer the Offered Interest in
respect of an Offer at the same or a higher price and upon terms and conditions
that are no less favorable to the Offering Partner than as set forth in the
Offer for a period of 90 days following the expiration of the applicable period
during which the Offeree Partner may accept an offer from the Offering Partner
to acquire the Offered Interest.
(f) In the event that any proposed Transfer of a Partnership Interest to a third
party shall not have been consummated within the ninety day period referred to
in Subsection 9.3(e), any such proposed Transfer, or any further proposed
Transfer, of such Partnership Interest shall again be subject to the provisions
of this Section 9.3.
(g) [Intentionally omitted.]
(h) [Intentionally omitted.]

 

- 37 -



--------------------------------------------------------------------------------



 



(i) In the event that (i) Penske Corporation, at any time and for any reason,
either (A) shall have ceased to own, directly or indirectly, at least 51% of the
outstanding common stock or other voting securities of Penske Transportation
Holdings Corp. and (1) in an election of directors for which proxies are not
solicited under the 1934 Act, Penske Corporation and/or its Affiliates by vote
of their own shares and shares for which they have obtained proxies from other
shareholders, shall be unable to elect at least half of the directors of Penske
Transportation Holdings Corp., or (2) in an election of directors for which
proxies are solicited under the 1934 Act, proxies for management nominees and
the vote of Penske Corporation and/or its Affiliates and other persons shall not
have resulted in the election of management nominee directors who aggregate at
least half of the directors elected, or (B) shall have ceased to own, directly
or indirectly, at least 25% of the outstanding common stock or other voting
securities of Penske Transportation Holdings Corp., or (ii) Penske
Transportation Holdings Corp., at any time and for any reason, shall have ceased
to own, directly or indirectly, and have voting control over at least 80% of the
outstanding common stock or other voting securities of any of Penske, PTLC-LLC,
PTLC2-LLC or PTLC3-LLC, then from and after the occurrence of any of the events
specified in clauses (i)(A), (i)(B) and (ii) above, GE Tennessee or any
nominee(s) thereof shall have the right, but not the obligation (which right
shall expire six months from the date on which GE Tennessee shall have received
the notice referred to in the last sentence of this Subsection 9.3(i)), to
purchase from Penske, PTLC-LLC, PTLC2-LLC, PTLC3-LLC and PAG, 100% of their
collective Partnership Interests at a purchase price, payable in cash, to be
determined as of the date GE Tennessee shall advise Penske of its or its
nominee(s)’s decision to acquire 100% of Penske’s, PTLC’s, PTLC2-LLC’s,
PTLC3-LLC’s and PAG’s Partnership Interest pursuant to this Subsection 9.3(i) by
means of the appraisal procedure set forth in Subsection 9.3(q) herein plus any
additional amount payable pursuant to the provisions of Subsection 9.3(m) below.
Penske shall give prompt written notice to GE Tennessee of the occurrence of any
of the events specified in clauses (i)(A), (i)(B) or (ii) of this Subsection
9.3(i).
(j) In the event that (i) General Electric Company, at any time and for any
reason, either (A) shall have ceased to own, directly or indirectly, at least
51% of the outstanding common stock or voting securities of GECC and (1) in an
election of directors for which proxies are not solicited under the 1934 Act,
General Electric Company and/or its Affiliates by vote of their own shares and
shares for which they have obtained proxies from other shareholders, shall be
unable to elect at least half of the directors of GECC or (2) in an election of
directors for which proxies are solicited under the 1934 Act, proxies for
management nominees and the vote of General Electric Company and/or its
Affiliates and other persons shall not have resulted in the election of
management nominee directors who aggregate at least half of the directors
elected, or (B) shall have ceased to own, directly or indirectly, at least 25%
of the outstanding common stock or other voting securities of GECC, or
(ii) GECC, at any time and for any reason, shall have ceased to own, directly or
indirectly, and have voting control over at least 100% of the outstanding common
stock or other voting securities of the General Electric Company consolidated
group member or members then holding Partnership Interests, then from and after
the occurrence of any of the events specified in clauses (i)(A), (i)(B) or
(ii) above, Penske or any nominee(s) thereof shall have the right, but not the
obligation (which right shall expire six months from the date on which Penske
shall have received the notice referred to in the last sentence of this
Subsection 9.3(j)), to purchase from such holders 100% of their respective
Partnership Interests at a purchase price, payable in cash, to be determined as
of the date Penske shall advise such holders of its or its nominee(s)’s decision
to acquire 100% of their respective Partnership Interests pursuant to this
Subsection 9.3(j) by means of the appraisal procedure set forth in Subsection
9.3(q) below. GE Tennessee shall give prompt written notice to Penske of the
occurrence of any of the events specified in clauses (i)(A), (i)(B) or (ii) of
this Subsection 9.3(j).
(k) In the event that any Offering Partner shall have made an Offer to sell its
Offered Interest to the other Partner pursuant to Subsection 9.3(b), which offer
does not result in the consummation of a Transfer of the Offered Interest
(either to the Offeree Partner or to a third party) within the applicable time
periods specified in the foregoing provisions of this Section 9.3, then such
Offering Partner may not again attempt to Transfer its Partnership Interest
pursuant to this Section 9.3 for a period of one year following the expiration
of the 90 day period referred to in Subsection 9.3(e).

 

- 38 -



--------------------------------------------------------------------------------



 



(l) Notwithstanding anything to the contrary set forth in this Agreement, in the
event of any Transfer of a Partnership Interest permitted by this Agreement, the
transferor Partner shall not cease to be a Partner nor be deemed to have
withdrawn as a Partner or to have transferred its Partnership Interest, until
the transferee of such Partnership Interest shall have been admitted as a
Partner pursuant to Section 9.8 below.
(m) Upon any sale, exchange or other disposition by Penske and/or any of its
Affiliates of 100% of the Partnership Interest then held by Penske and its
Affiliates (whether to GE Tennessee or any of its Affiliates or to any third
party), GE Tennessee shall pay or cause to be paid to Penske, in cash, an amount
equal to the lesser of (i) $5,000,000 and (ii) the amount equal to the amount of
federal income tax that would be due and payable by Penske and/or its
Affiliates, as the case may be, in respect of such sale, exchange or other
disposition, determined as if the maximum marginal rate for corporations with
respect to ordinary income or capital gains, as the case may be, as in effect in
the year such sale, exchange or other disposition takes place, applied to such
transaction, on the excess of (A) the gain recognized by Penske and/or its
Affiliates upon such sale, exchange or other disposition over (B) the excess of
(1) the aggregate amount of the losses and deductions allocated to Penske and/or
any of its Affiliates from the inception of the Partnership through the date of
such sale, exchange or other disposition pursuant to Section 5.2 of this
Agreement over (2) the aggregate amount of the income and gains allocated to
Penske and/or any of its Affiliates from the date of inception of the
Partnership through the date of such sale, exchange or other disposition
pursuant to Sections 5.2 through 5.5 of this Agreement (the excess of such
losses and deductions over such income and gains is sometimes hereinafter
referred to as “Net Losses”). For purposes of computing the amount of such
federal income tax that would be due and payable in respect of such sale,
exchange or other disposition, (x) both the Net Losses and the gain recognized
by Penske and/or its Affiliates upon such sale, exchange or other disposition
shall be deemed to have arisen in the same taxable year, and (y) all losses,
deductions and credits allocated to Penske and/or its Affiliate under
Sections 5.2 through 5.5 of this Agreement shall be taken into account and no
limitations shall apply or be deemed to apply to the use of such losses,
deductions and credits. Such calculation shall initially be made by Penske and
shall be confirmed in writing to GE Tennessee by the Auditor before any payment
shall be required to be made by or on behalf of GE Tennessee, RTLC-AC, NTFC or
Holdco under this Subsection 9.3(m).
(n) Any amounts payable in cash by any party pursuant to this Section 9.3 shall
be effected by means of wire transfer of immediately available funds to such
account or accounts as the payee shall specify not less than one Business Day
prior to the date on which such payment is to occur.
(o) Notwithstanding anything to the contrary set forth in this Section 9.3, in
the event that the acquisition by a Partner of a Partnership Interest pursuant
to the provisions of this Section 9.3 would result in the Partnership ceasing to
enjoy the status of a limited partnership under Delaware law, then such Partner
may effect such acquisition, in whole or in part, through an Affiliate of such
Partner.

 

- 39 -



--------------------------------------------------------------------------------



 



(p) For purposes of Subsections 9.3(i) and 9.3(j) above and Subsection 9.3(q)
below, any reference in such Subsections (i) to “Penske” shall be deemed to
include any permitted assignee of Penske’s and/or PTLC-LLC’s and/or PTLC2-LLC’s
and/or PTLC3-LLC’s and/or PAG’s Partnership Interest pursuant to
Paragraph 12.5(B) of the Venture Agreement or Subsection 9.2(a) above, and
(ii) to “GE Tennessee” shall be deemed to include any permitted assignee of GE
Tennessee’s, RTLC-AC’s, NTFC’s and/or Holdco’s Partnership Interest pursuant to
Paragraph 12.5 of the Venture Agreement or Subsection 9.2(a) above.
(q) If GE Tennessee (or its nominee(s)) shall have elected in writing within the
period specified in Section 9.3(i) to purchase 100% of Penske’s Partnership
Interest or if the General Partner shall have elected in writing within the
period specified in Section 9.3(j) to purchase 100% of GE Tennessee’s and its
affiliates’ Partnership Interest (each partnership interest hereinafter referred
to as the “Purchased Interest”), then each Partner shall engage, at its own
expense, an investment banking firm of recognized national standing to appraise
the Purchased Interest. Such investment banking firms shall determine the fair
market value of the Purchased Interest as of the date of GE Tennessee’s or the
General Partner’s, as applicable, notice referred to above. In reaching their
determinations, such investment banking firms shall not take into account any
“control premium” attributable to the Purchased Interest or the illiquid nature
of an investment in the Purchased Interest. If the difference between the amount
of the higher of such determinations and the amount of the lower of such
determinations is not more than an amount equal to 10% of the amount of the
higher of such determinations, then the determinations of both investment
banking firms shall be averaged. If the difference between the respective
amounts of such determinations is greater than an amount equal to 10% of the
amount of the higher of such determinations, then, in lieu of averaging such
determinations, such investment banking firms shall jointly select a third
investment banking firm of recognized national standing to determine the fair
market value of the Purchased Interest, which determination shall not take into
account any “control premium” or the illiquid nature of an investment therein as
aforesaid. The costs and expenses of any such third investment banking firm
shall be borne equally by GE Tennessee and Penske. Each Partner agrees to use
its best efforts to cause the appraising investment banking firms to complete
their appraisals pursuant to this Subsection 9.3(q) as promptly as practicable.
Upon the determination of the fair market value of the Purchased Interest by
such third investment banking firm, the two highest determinations of the fair
market value of the Purchased Interest shall be averaged, which amount shall be
the purchase price referred to in Section 9.3(i) or 9.3(j).
9.4 Allocation of Distributions Subsequent to Assignment. All Profits and Losses
of the Partnership attributable to any Partnership Interest acquired by reason
of any Transfer of such Partnership Interest and any distributions made with
respect thereto shall be allocated (i) in respect of the portion of the
Partnership Year ending on the effective date of the Transfer, to the transferor
and (ii) in respect of subsequent periods, to the transferee. The effective date
of any Transfer permitted under this Agreement, subject to the provisions of
Section 9.7 below, shall be the close of business on the day the Partnership is
notified of the Transfer.

 

- 40 -



--------------------------------------------------------------------------------



 



9.5 Death, Incompetence, Bankruptcy, Liquidation or Withdrawal of a Limited
Partner. The death, incompetence, Bankruptcy, liquidation or withdrawal of a
Limited Partner shall not cause (in and of itself) a dissolution of the
Partnership, but the rights of such a Limited Partner to share in the Profits
and Losses of the Partnership, to receive distributions and to assign its
Interest pursuant to this Article 9, on the happening of such an event, shall
devolve on its beneficiary or other successor, executor, administrator, guardian
or other legal representative for the purpose of settling its estate or
administering its property, and the Partnership shall continue as a limited
partnership. Such successor or personal representative, however, shall become a
substituted limited partner only upon compliance with the requirements of
Section 9.8 hereof with respect to a transferee of a Partnership Interest. The
estate of a Bankrupt Limited Partner shall be liable for all the obligations of
the Limited Partner.
9.6 Satisfactory Written Assignment Required. Anything herein to the contrary
notwithstanding, both the Partnership and the General Partner shall be entitled
to treat the transferor of a Partnership Interest as the absolute owner thereof
in all respects, and shall incur no liability for distributions of cash or other
property made in good faith to it, until such time as a written assignment or
other evidence of the consummation of a Transfer that conforms to the
requirements of this Article 9 and is reasonably satisfactory to the General
Partner has been received by and recorded on the books of the Partnership, at
which time the Transfer shall become effective for purposes of this Agreement.
9.7 Transferee’s Rights. Any purported Transfer of a Partnership Interest which
is not in compliance with this Agreement is hereby declared to be null and void
and of no force and effect whatsoever. A permitted transferee of any Partnership
Interest pursuant to Section 9.1, 9.2, 9.3, or 9.5 hereof shall be entitled to
receive distributions of cash or other property from the Partnership and to
receive allocations of the income, gains, credits, deductions, profits and
losses of the Partnership attributable to such Partnership Interest after the
effective date of the Transfer but shall not become a Partner unless and until
admitted pursuant to Section 9.8 hereof.
9.8 Transferees Admitted as Partners. The assignee or transferee of any
Partnership Interest shall be admitted as a Partner only upon the satisfaction
of the following conditions:
(a) A duly executed and acknowledged written instrument of Transfer, being
either a certificate evidencing the Partnership Interest owned by the transferor
prior to such Transfer or some other instrument approved by the General Partner,
and either a copy of this Agreement duly executed by the transferee or an
instrument of assumption in form and substance satisfactory to the General
Partner setting forth the transferee’s agreement to be bound by the provisions
of this Agreement have been delivered to the Partnership.
(b) The transferee has paid any fees and reimbursed the Partnership for any
expenses paid by the Partnership in connection with the Transfer and admission.
The effective date of an admission of a Partner and the withdrawal of the
transferring Partner, if any, shall be the first day which is the last Business
Day of a calendar month to occur following the satisfaction of the foregoing
conditions, except as otherwise may be agreed by all the Partners in writing.

 

- 41 -



--------------------------------------------------------------------------------



 



9.9 Change of Control Rights.
(a) If the Control Person of the General Partner ceases to be the Control Person
of the General Partner (a “Change of Control Person Event”), a successor Control
Person other than an Approved Penske Senior Officer shall be subject to prior
written approval by Holdco as follows:
(1) if the Change of Control Person Event is not as a result of death or
permanent disability of the Control Person, any successor Control Person of the
General Partner other than an Approved Penske Senior Officer shall be subject to
approval by Holdco within the thirty day period after the General Partner
delivers a written proposal to Holdco of a successor Control Person, which
approval shall not be unreasonably withheld, provided that failure by Holdco to
object in writing within such thirty day period shall be deemed approval of
Holdco; or
(2) if the Change of Control Person Event is as a result of death or permanent
disability of the Control Person, any successor Control Person of the General
Partner other than an Approved Penske Senior Officer shall be approved by the
General Partner within 180 days of the Change of Control Person Event, subject
to approval by Holdco within the thirty day period after the General Partner
delivers a written proposal to Holdco of a successor Control Person, which
approval shall not be unreasonably withheld, provided that failure by Holdco to
object in writing within such thirty day period shall be deemed approval of
Holdco.
(b) In addition to any other approval required under the Act, any Change of
Control of the Partnership shall be subject to approval by Holdco.
ARTICLE 10
DISSOLUTION
10.1 Events of Dissolution. The Partnership shall continue until December 31,
2018, or such later date as the Partners may unanimously agree, unless sooner
dissolved upon the earliest to occur of the following events, which shall cause
an immediate dissolution of the Partnership:
(a) the sale, exchange or other disposition of all or substantially all of the
Partnership’s assets; or
(b) the withdrawal, resignation, filing of a certificate of dissolution or
revocation of the charter or Bankruptcy of the General Partner or the occurrence
of any other event which causes the General Partner to cease to be a general
partner of the Partnership under the Act (each an “Event of Withdrawal”);
provided, however, that upon the occurrence of an Event of Withdrawal of the
General Partner, the Partnership shall not be dissolved and its business shall
not be required to be wound up if, within 90 days after such Event of Withdrawal
all the Limited Partners then holding a majority of limited partner interests in
the Partnership (exclusive of any limited partner interest in the Partnership
then held by Penske and its Affiliates other than PAG) agree in writing to
continue the business of the Partnership and to appoint one or more successor
general partners;

 

- 42 -



--------------------------------------------------------------------------------



 



(c) such earlier date as the Partners shall unanimously elect;
(d) the failure of the General Partner and Holdco to agree at the times required
by and in accordance with Section 6.4(e)(i) hereof upon the individual to serve
as a GP Committee Member replacing Roger S. Penske or his direct successor or
any direct successor thereof from time to time who is not an Approved Penske
Senior Officer; or
(e) the failure of the General Partner and Holdco to agree at the times required
by and in accordance with Section 9.9(a) hereof upon the individual to serve as
a Control Person.
10.2 Final Accounting. Upon the dissolution of the Partnership and the failure
to continue the Partnership as provided in Section 10.1 hereof, a proper
accounting shall be made by the Partnership’s Auditor from the date of the last
previous accounting to the date of dissolution.
10.3 Liquidation. Upon the dissolution of the Partnership and the failure to
continue the Partnership as provided in Section 10.1 hereof, the General Partner
or, if there is no General Partner, a person approved by the Majority Limited
Partners, shall act as liquidator to wind up the Partnership. The liquidator
shall have full power and authority to sell, assign and encumber any or all of
the Partnership’s assets and to wind up and liquidate the affairs of the
Partnership in an orderly and business-like manner. All proceeds from
liquidation shall be distributed in the following orders of priority: (a) to the
payment and discharge of the debts and liabilities of the Partnership (other
than liabilities for distributions to Partners) and expenses of liquidation, (b)
to the setting up of such reserves as the liquidator may reasonably deem
necessary for any contingent liability of the Partnership (other than
liabilities for distributions to Partners), and (c) the balance to the Partners
in accordance with their Capital Accounts after adjustment to reflect all Profit
and Loss for the Partnership Year in which such liquidation occurs.
10.4 Cancellation of Certificate. Upon the completion of the distribution of
Partnership assets as provided in Section 10.3 hereof, the Partnership shall be
terminated and the person acting as liquidator shall cause the cancellation of
the Certificate and shall take such other actions as may be necessary or
appropriate to terminate the Partnership.
ARTICLE 11
AMENDMENTS TO AGREEMENT
Without the written approval of each of the Partners, no amendment shall be made
to this Agreement. The General Partner shall give written notice to all Partners
promptly after any amendment has become effective.

 

- 43 -



--------------------------------------------------------------------------------



 



ARTICLE 12
NOTICES
12.1 Method of Notice. Any notices or other communications required or permitted
hereunder (including notices or other communications to or from members of the
Advisory Committee) shall be in writing and shall be deemed to have been duly
given when delivered personally or transmitted by telex or telecopier, receipt
acknowledged, or in the case of documented overnight delivery service or
registered or certified mail, return receipt requested, postage prepaid, on the
date shown on the receipt therefor, addressed to the Partners at their
respective addresses as set forth on Schedule A annexed hereto (except that any
Partner may from time to time give notice changing its address for that
purpose), and addressed to members of the Advisory Committee at such addresses
as such members shall from time to time advise the Partnership in writing.
12.2 Computation of Time. In computing any period of time under this Agreement,
the day of the act, event or default from which the designated period of time
begins to run shall not be included. The last day of the period so computed
shall be included, unless it is a Saturday, Sunday or legal holiday, in which
event the period shall run until the end of the next day which is not a
Saturday, Sunday or legal holiday.
ARTICLE 13
INVESTMENT REPRESENTATIONS
13.1 Investment Purpose. Each Limited Partner represents and warrants to the
Partnership and to each other Partner that it has acquired its limited partner
interest in the Partnership for its own account, for investment only and not
with a view to the distribution thereof, except to the extent provided in or
contemplated by this Agreement.
13.2 Investment Restriction. Each Partner recognizes that (a) the limited
partner interests in the Partnership have not been registered under the
Securities Act of 1933, as amended (the “Securities Act”), in reliance upon an
exemption from such registration, and agrees that it will not sell, offer for
sale, transfer, pledge or hypothecate its limited partner interest in the
Partnership (i) in the absence of an effective registration statement covering
such limited partner interest under the Securities Act, unless such sale, offer
of sale, transfer, pledge or hypothecation is exempt from registration for any
proposed sale, and (ii) except in compliance with all applicable provisions of
this Agreement, and (b) the restrictions on transfer imposed by this Agreement
may severely affect the liquidity of an investment in limited partner interests
in the Partnership.

 

- 44 -



--------------------------------------------------------------------------------



 



ARTICLE 14
GENERAL PROVISIONS
14.1 Entire Agreement. This Agreement amends and restates in its entirety the
Second Amended and Restated Partnership Agreement unless expressly provided
otherwise in this Agreement, and constitutes the entire agreement with respect
to the subject matter hereof prospectively from the Effective Time. For
preclusion of doubt, this Agreement does not modify or amend any rights or
obligations of the Partnership or any Partners with respect to events or
circumstances arising or existing prior to the Effective Time, which matters
will continue to be governed by the Original Partnership Agreement through the
Partnership’s close of business on September 19, 2008 and thereafter by the
Second Amended and Restated Partnership Agreement through the Effective Time,
and does not waive or release any claim of a Partner or a Partnership with
respect to any event or circumstance arising or existing prior to the Effective
Time. Nothing in this Agreement shall reinstate any provision of the Venture
Agreement previously deleted, terminated or modified.
14.2 Amendment; Waiver. Except as provided otherwise herein, this Agreement may
not be amended nor may any rights hereunder be waived except by an instrument in
writing signed by the party sought to be charged with such amendment or waiver.
14.3 Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Delaware, without giving effect to the
provisions, policies or principles thereof relating to choice or conflict of
laws.
14.4 Binding Effect. Except as provided otherwise herein, this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective legal representatives, heirs, successors and assigns.
14.5 Separability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining portions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction.
14.6 Headings. The section and other headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation
of this Agreement.
14.7 No Third-Party Rights. Nothing in this Agreement shall be deemed to create
any right in any person not a party hereto (other than the permitted successors
and assigns of a party hereto) and this Agreement shall not be construed in any
respect to be a contract in whole or in part for the benefit of any third party
(except as aforesaid).
14.8 Waiver of Partition. Each Partner, by requesting and being granted
admission to the Partnership, is deemed to waive until termination of the
Partnership any and all rights that it may have to maintain an action for
partition of the Partnership’s assets.
14.9 Nature of Interests. All Partnership property, whether real or personal,
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and none of the Partners shall have any direct ownership of such
property.
14.10 Counterpart Execution. This Agreement may be executed in any number of
counterparts, each of which shall be an original instrument and all of which,
when taken together, shall constitute one and the same Agreement.

 

- 45 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written, effective as of the close of the Partnership’s
business on March 28, 2009.

            GENERAL PARTNER:

PENSKE TRUCK LEASING CORPORATION
      By:   /s/ Frank Cocuzza         Title:           

 

 



--------------------------------------------------------------------------------



 



            LIMITED PARTNERS:

GENERAL ELECTRIC CREDIT
CORPORATION OF TENNESSEE         By:   /s/ Mark Cohen         Title: Authorized
Person     
PTLC HOLDINGS CO., LLC
      By:   /s/ Frank Cocuzza         Title: Senior Vice President — Finance   
 
PTLC2 HOLDINGS CO., LLC
      By:   /s/ Frank Cocuzza         Title: Senior Vice President — Finance   
 
PTLC3 HOLDINGS CO., LLC
      By:   /s/ Frank Cocuzza         Title: Senior Vice President — Finance   
 
PENSKE AUTOMOTIVE GROUP, INC.
      By:   /s/ Robert Kurnick, Jr.         Title: President   

 

 



--------------------------------------------------------------------------------



 



           
LOGISTICS HOLDING CORP.
      By:   /s/ Dennis M. Murray         Title: Vice President     
RTLC ACQUISITION CORP.
      By:   /s/ Mark Cohen         Title: Authorized Person     
NTFC CAPITAL CORPORATION
      By:   /s/ Mark Cohen         Title: Authorized Person   

 

 



--------------------------------------------------------------------------------



 



Schedule A
Effective at the Close of Business of the Partnership on March 28, 2009

          Name and Address   Percentage Interest  
 
       
General Partner
       
 
       
Penske Truck Leasing Corporation
Route 10, Green Hills
Reading, Pennsylvania 19603-0563
    11.70 %
 
       
Limited Partners
       
 
       
General Electric Credit Corporation of Tennessee
44 Old Ridgebury Road
Danbury, Connecticut 06810
    0.50 %
 
       
PTLC Holdings Co., LLC
1105 N. Market Street, Suite 1300
Wilmington, DE 19801
    18.36 %
 
       
PTLC2 Holdings Co., LLC
1105 N. Market Street, Suite 1300
Wilmington, DE 19801
    10.02 %
 
       
PTLC3 Holdings Co., LLC
1105 N. Market Street, Suite 1300
Wilmington, DE 19801
    1.00 %
 
       
Logistics Holding Corp.
1209 Orange Street
Wilmington, DE 19808
    12.09 %
 
       
RTLC Acquisition Corp.
2711 Centerville Road
Suite 400
Wilmington, DE 19801
    35.36 %
 
       
NTFC Capital Corporation
44 Old Ridgebury Road
Danbury, Connecticut 06810
    1.95 %
 
       
Penske Automotive Group, Inc.
2555 Telegraph Road

       
Bloomfield Hills, Michigan 48302
    9.02 %

 

 



--------------------------------------------------------------------------------



 



Schedule B
Current Members of Advisory Committee

         
GP Committee Members:
      Roger S. Penske

 
      Brian Hard

 
      Frank Cocuzza
 
       
GE Committee Members:
      Mark W. Begor

 
      Mark H.S. Cohen

 

 